Exhibit 10.1

 

Deal CUSIP Number :84857MAC3

Facility CUSIP Number:84857MAD1

LOAN AGREEMENT

 

by and among

 

Spire Inc.,

as the Borrower,

 

the Banks from time to time party hereto,

 

U.S. Bank NAtional Association,
as the Administrative Agent,

 

TD BANK, N.A.,

as Documentation Agent

 

March 26, 2020

 




 

 

U.S. Bank NAtional Association,
as the Sole Lead Arranger,

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

SECTION 1.

 

DEFINITIONS

1

1.01

 

Definitions

1

1.02

 

Accounting Terms

20

1.03

 

Other Terms; Construction

20

1.04

 

Interest Rates

21

SECTION 2.

 

THE LOANS

21

2.01

 

Loans

21

2.02

 

Method of Borrowing

22

2.03

 

Notes

23

2.04

 

Duration of Interest Periods and Selection of Interest Rates

24

2.05

 

Interest Rates

25

2.06

 

Computation of Interest

27

2.07

 

Fees

27

2.08

 

Prepayments

27

2.09

 

General Provisions as to Payments

27

2.10

 

Funding Losses

29

2.11

 

Basis for Determining Interest Rate Inadequate or Unfair

30

2.12

 

Illegality

31

2.13

 

Increased Cost

31

2.14

 

Base Rate Loans Substituted for Affected LIBOR Loans

32

2.15

 

Capital Adequacy

32

2.16

 

Survival of Indemnities

32

2.17

 

Discretion of Banks as to Manner of Funding

32

2.18

 

Obligations of Banks are Several; Sharing of Payments

33

2.19

 

Substitution of Banks

33

2.21

 

Taxes

34

2.22

 

Defaulting Banks

37

SECTION 3.

 

Intentionally omitted.

38

SECTION 4.

 

CONDITIONS PRECEDENT

38

4.01

 

Conditions to Closing and Initial Loans

38

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

40

5.01

 

Corporate Existence and Power

40

5.02

 

Corporate Authorization

40

5.03

 

Binding Effect

40

5.04

 

Governmental and Third-Party Authorization

41

5.05

 

Litigation

41

5.06

 

Taxes

41

5.07

 

Subsidiaries

41

5.08

 

No Material Adverse Effect

41

5.09

 

Financial Statements

42

-ii-

--------------------------------------------------------------------------------

 

5.10

 

Compliance With Other Instruments; None Burdensome

42

5.11

 

ERISA

42

5.12

 

Regulation U

43

5.13

 

Investment Company Act of 1940

43

5.14

 

Intentionally omitted

43

5.15

 

Labor Relations

43

5.16

 

Use of Proceeds

43

5.17

 

Compliance with Laws

43

5.18

 

Full Disclosure

43

5.19

 

Anti-Corruption Laws; Anti-Terrorism Laws; OFAC; Sanctions

44

5.20

 

No Default

44

5.21

 

Affected Financial Institutions

44

5.22

 

.  The Borrower is not an Affected Financial Institution.

44

SECTION 6.

 

COVENANTS

44

6.01

 

Affirmative Covenants of the Borrower

44

6.02

 

Maximum Consolidated Capitalization Ratio

48

6.03

 

Negative Covenants of the Borrower

49

6.04

 

Use of Proceeds

51

SECTION 7.

 

EVENTS OF DEFAULT

51

SECTION 8.

 

ADMINISTRATIVE AGENT

53

8.01

 

Appointment and Authority

53

8.02

 

Rights as a Bank

54

8.03

 

Exculpatory Provisions

54

8.04

 

Reliance by Administrative Agent

55

8.05

 

Delegation of Duties

55

8.06

 

Resignation of Administrative Agent

56

8.07

 

Non-Reliance on Administrative Agent and Other Banks

56

8.08

 

No Other Duties, Etc.

57

8.09

 

Enforcement

57

SECTION 9.

 

GENERAL

57

9.01

 

No Waiver; Remedies Cumulative

57

9.02

 

Right of Set-Off

57

9.03

 

Costs and Expenses; General Indemnity

58

9.04

 

Notices

60

9.05

 

Consent to Jurisdiction; Waiver of Jury Trial

60

9.06

 

Governing Law

61

9.07

 

Amendments and Waivers

61

9.08

 

References; Headings for Convenience

62

9.09

 

Successors and Assigns

62

9.10

 

Entire Agreement

65

9.11

 

Severability

65

9.12

 

Counterparts

65

9.13

 

Confidentiality

65

-iii-

--------------------------------------------------------------------------------

 

9.14

 

USA Patriot Act Notice

66

9.15

 

Subsidiary Reference

66

9.16

 

No Fiduciary Duty

67

9.17

 

Acknowledgement and Consent to Bail-In of Affected Financial Institutions

67

9.18

 

Certain ERISA Matters.

67

 

Schedules

2.01

Commitments and Pro Rata Shares

2.02

Authorized Individuals

5.04

Authorizations

5.07

Subsidiaries

5.11

ERISA

9.04

Notice Addresses

 

Exhibits

A

Form of Note

B1

Form of Notice of Borrowing

B2

Form of Notice of Election

C

Form of Compliance Certificate

D

Form of Assignment and Assumption Agreement

 

 

-iv-

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of March 26,
2020, by and among Spire Inc., a Missouri corporation (the “Borrower”), the
Banks from time to time party hereto, U.S. Bank National Association, as the
Administrative Agent for the Banks, and TD Bank, N.A., as Documentation Agent.

RECITALS

A.

The Borrower has requested that the Banks make available to the Borrower term
loans in the aggregate principal amount of $150,000,000. The Borrower will use
the proceeds of this facility for working capital and general corporate
purposes.

B.

The Banks are willing to make available to the Borrower the term loan facility
described herein, subject to and on the terms and conditions set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Banks and the Administrative Agent hereby mutually covenant and
agree as follows:

 

Section 1.

DEFINITIONS.

1.01Definitions. In addition to the terms defined elsewhere in this Agreement or
in any Exhibit or Schedule hereto, when used in this Agreement, the following
terms shall have the following meanings (such meanings shall be equally
applicable to the singular and plural forms of the terms used, as the context
requires):

“Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Individual of
the Borrower and in form and substance reasonably satisfactory to the
Administrative Agent, listing any one or more accounts to which the Borrower may
from time to time request the Administrative Agent to forward the proceeds of
any Loans made hereunder.

“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
Subsidiary directly or indirectly (a) acquires all or substantially all of the
assets comprising one or more business units of any other Person, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least (i) a majority (in number of votes) of the stock and/or other securities
of a corporation having ordinary voting power for the election of directors
(other than stock and/or other securities having such power only by reason of
the happening of a contingency), (ii) a majority (by percentage of voting power)
of the outstanding partnership interests of a partnership, (iii) a majority (by
percentage of voting power) of the outstanding membership interests of a limited
liability company or (iv) a majority of the ownership interests in any
organization or entity other than a corporation, partnership or limited
liability company.

 

--------------------------------------------------------------------------------

 

“Adjusted Base Rate” shall mean the Base Rate plus the Applicable Rate for Base
Rate Loans.

“Adjusted LIBOR Rate” shall mean, at any time with respect to any LIBOR Loan, a
rate per annum equal to the sum of (a) the quotient of (i) the LIBOR Rate as in
effect at such time divided by (ii) one minus the Reserve Percentage, plus (b)
the Applicable Rate for LIBOR Loans as in effect at such time.

“Administrative Agent” shall mean US Bank, in its capacity as the administrative
agent for the Banks under this Agreement and certain of the other Transaction
Documents and its successors in such capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affected Bank” shall have the meaning ascribed thereto in Section 2.19.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” shall mean the power to direct or cause the
direction of the management and policies of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, neither the Administrative Agent nor any Bank
shall be deemed an “Affiliate” of the Borrower.

“Agreement” shall mean this Loan Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to money-laundering, bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

“Applicable Rate” means, at any time, with respect to Borrowings, (i) in the
case of LIBOR Loans, 0.85% per annum, and (ii) in the case of Base Rate Loans,
0.0% per annum.

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Bank, (ii) an Affiliate of a Bank, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Bank.

“Arranger” means U.S. Bank, and its successors, in its capacity as Sole Lead
Arranger.

“Assignee” shall have the meaning ascribed thereto in Section 9.09(c).

2

--------------------------------------------------------------------------------

 

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by any Bank or Assignee (with the consent of any Person whose consent is
required by Section 9.09), substantially in the form of Exhibit D or any other
form approved by the Administrative Agent.

“Authorized Individuals” shall have the meaning ascribed thereto in Section
2.02(e).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Affected Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Banks” shall mean the banks from time to time party to this Agreement and their
successors and permitted assigns.

“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
LIBOR Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) for Dollars plus 1.00%,
provided that, for the avoidance of doubt, the LIBOR Rate for any day shall be
based on the rate reported by the applicable financial information service at
approximately 11:00 a.m. London time on such day.

“Base Rate Borrowing” when used in reference to any Borrowing, means that the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Base Rate.

“Base Rate Loan” when used in reference to any Loan, means that such Loan bears
interest at a rate determined by reference to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” shall have the meaning ascribed thereto in the introductory paragraph
hereof.

3

--------------------------------------------------------------------------------

 

“Borrower’s Obligations” shall mean any and all present and future indebtedness
(principal, interest (including interest accruing after the filing of a petition
or commencement of a case by or with respect to the Borrower seeking relief
under any Debtor Relief Law and any fraudulent transfer and fraudulent
conveyance laws, whether or not the claim for such interest is allowed in such
proceeding), fees, collection costs and expenses, attorneys’ fees and other
amounts), liabilities and obligations (including, without limitation, indemnity
obligations) of the Borrower to the Administrative Agent, any other Bank, or any
other Person entitled thereto evidenced by or arising under or in respect of
this Agreement, any Note and/or any other Transaction Document.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Business Day” shall mean (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Stock” shall mean (a) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in Capital Stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

“Capitalized Lease” shall mean any lease of property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” of any Person shall mean, as of the date of any
determination thereof, the amount at which the aggregate rental obligations due
and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.

“Change of Control Event” shall mean an event or series of events by which (i)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act, but excluding any employee benefit plan of such person or its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a “person” or “group” shall be deemed to have “beneficial ownership” of all
Capital Stock that such “person” or “group” has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of more than thirty-five
percent (35%) of the Capital Stock of the Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the Borrower or (ii) a

4

--------------------------------------------------------------------------------

 

majority of the members of the board of directors (or other equivalent governing
body) of the Borrower shall not constitute Continuing Directors; or (ii) the
Borrower, or any one or more direct or indirect wholly-owned Domestic
Subsidiaries of the Borrower, shall fail to own legally or beneficially one
hundred percent (100%) (by number of votes) of the Voting Stock of Spire
Missouri or Spire Alabama.

“Closing Date” shall mean the first date upon which each of the conditions set
forth in Section 4.01 shall have been satisfied or waived in accordance with the
terms of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Bank, the commitment of such Bank, to
make a Loan to the Borrower pursuant to Section 2.01, as such commitment may be
reduced or increased pursuant to assignments by or to such Bank pursuant to
Section 9.09. The initial amount of each Bank’s Commitment with respect to the
Loans is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Bank shall have
assumed its Commitment, as applicable.

“Compliance Certificate” shall mean a fully completed and duly executed
certificate substantially in the form of Exhibit C, together with a Covenant
Compliance Worksheet.

“Consolidated Capitalization” shall mean, as of the date of any determination
thereof, the sum of Consolidated Debt as of such day, plus Consolidated Net
Worth as of such day, all determined on a consolidated basis and in accordance
with GAAP.

“Consolidated Capitalization Ratio” shall mean, as of the date of any
determination thereof, the ratio (expressed as a percentage) of Consolidated
Debt as of such day to Consolidated Capitalization as of such day, all
determined on a consolidated basis and in accordance with GAAP.

“Consolidated Debt” shall mean, as of the date of any determination thereof, all
Debt of the Borrower and its Subsidiaries as of such date, determined on a
consolidated basis and in accordance with GAAP.

“Consolidated Net Worth” shall mean, as of the date of any determination
thereof, the amount of the Capital Stock accounts (net of treasury stock, at
cost) of the Borrower and its Subsidiaries as of such date, plus (or minus, in
the case of a deficit) the surplus and retained earnings of the Borrower and its
Subsidiaries as of such date, all determined on a consolidated basis and in
accordance with GAAP.

“Continuing Directors” shall mean (i) the directors of the Borrower on the
Closing Date, (ii) those directors whose election or nomination to the board of
directors (or equivalent governing body) of the Borrower was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of the board or other equivalent
governing body and (iii) those directors whose election or nomination to the
board of directors (or equivalent government body) of the Borrower was approved
by individuals referred to in clauses (i) and (ii) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body.

5

--------------------------------------------------------------------------------

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

“Debt” of any Person shall mean, as of the date of determination thereof, the
sum of (a) all indebtedness of such Person for borrowed money or incurred in
connection with the purchase or other acquisition of property (other than trade
accounts payable incurred in the ordinary course of business not more than
ninety (90) days past due) including, but not limited to, obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, plus (b) all Capitalized Lease
Obligations of such Person, plus (c) the aggregate undrawn face amount of all
letters of credit and/or surety bonds issued for the account and/or upon the
application of such Person together with all unreimbursed drawings with respect
thereto, plus (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person, plus (e) all Disqualified Capital Stock issued by such Person, with the
amount of indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price, plus (f) the principal balance outstanding
and owing by such Person under any synthetic lease, tax retention operating
lease or similar off-balance sheet financing product, plus (g) all Guarantees by
such Person of Debt of others, plus (h) for all purposes other than
Section 6.02, the net obligations of such Person under any Swap Contracts, plus
(i) all indebtedness of the types referred to in clauses (a) through (h) above
(i) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (ii) secured by any Lien (other than leases qualified as operating leases
under GAAP) on any property or asset owned or held by such Person regardless of
whether or not the indebtedness secured thereby shall have been incurred or
assumed by such Person or is nonrecourse to the credit of such Person, the
amount thereof being equal to the value of the property or assets subject to
such Lien. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. For
the avoidance of doubt and notwithstanding anything to the contrary set forth
above, Permitted Commodity Hedging Obligations shall not constitute Debt for
purposes of this Agreement.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice or both, become an Event of Default.

“Defaulting Bank” means, subject to Section 2.21(b), any Bank that (a) has
failed to perform any of its funding or issuing obligations hereunder, including
in respect of its Loans, within three (3) Business Days of the date required to
be funded by it hereunder, unless such Bank notifies the Administrative Agent
and the Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding or issuing (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect

6

--------------------------------------------------------------------------------

 

with respect to its funding obligations hereunder or under other agreements in
which it commits to extend credit (unless such writing or public statement
relates to such Bank’s obligation to fund a Loan hereunder and states that such
position is based on such Bank’s determination that a condition precedent to
funding or issuing (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Bank shall
cease to be a Defaulting Bank pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has (i) become the subject of a
proceeding under any bankruptcy, insolvency or other similar laws, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) becomes the subject of a Bail-In Action;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank. Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such Bank
shall be deemed to be a Defaulting Bank (subject to Section 2.21(b)) upon
delivery of written notice of such determination to the Borrower and each Bank.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (a) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (c) is convertible into
or exchangeable for (whether at the option of the issuer or the holder thereof)
(i) debt securities or (ii) any Capital Stock referred to in (a) or (b) above,
in each case under (a), (b) or (c) above at any time on or prior to the first
anniversary of the Maturity Date; provided, however, that only the portion of
Capital Stock that so matures or is mandatorily redeemable, is so redeemable at
the option of the holder thereof, or is so convertible or exchangeable on or
prior to such date shall be deemed to be Disqualified Capital Stock.

“Dollar” or “$” shall mean dollars of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
political subdivision of the United States.  

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described

7

--------------------------------------------------------------------------------

 

in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.

“ERISA Event” means any of the following: (i) a failure to meet the minimum
funding standard of Section 412 of the Code by the Borrower or an ERISA
Affiliate, (ii) the application by the Borrower or an ERISA Affiliate for a
funding waiver pursuant to Section 412 of the Code, (iii) the incurrence by the
Borrower or an ERISA Affiliate of any Withdrawal Liability, or the receipt by
the Borrower or an ERISA Affiliate of notice from a Multiemployer Plan that it
is in insolvent pursuant to Section 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, (iv) the distribution
by the Borrower or an ERISA Affiliate under Section 4041 of ERISA of a notice of
intent to terminate any Plan or the taking of any action to terminate any Plan,
(v) the commencement of proceedings by the PBGC under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Borrower or an ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (vi) the institution of a proceeding by any fiduciary
of any Multiemployer Plan against the Borrower or an ERISA Affiliate to enforce
Section 515 of ERISA which is not dismissed within 30 days, (vii) the imposition
upon the Borrower or an ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
the Borrower or an ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA with respect to any Plan, or (viii) the engaging in or
otherwise becoming liable for a Prohibited Transaction by the Borrower or an
ERISA Affiliate.

8

--------------------------------------------------------------------------------

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning ascribed thereto in Section 7.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any Bank,
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Bank, in which its applicable
Lending Office is located, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Bank (other than an
assignee pursuant to a request by the Borrower under Section 2.19), any
withholding tax that is imposed on amounts payable to such Foreign Bank at the
time such Foreign Bank becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Bank’s failure or inability (other
than as a result of a Regulatory Change) to comply with Section 2.20(e), except
to the extent that such Foreign Bank (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a) and (d) any U.S. Federal withholding taxes imposed
by FATCA.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

“Fee Letter” shall mean that certain Fee Letter, dated as of the date hereof, by
and among the Administrative Agent and the Borrower, as the same may from time
to time be amended, modified, extended, renewed or restated.

“Financial Officer” shall mean, with respect to the Borrower, the chief
financial officer, vice president – finance, controller or treasurer of the
Borrower.

“Fitch” shall mean Fitch Rating Services, Inc.

9

--------------------------------------------------------------------------------

 

“Foreign Bank” shall mean, with respect to the Borrower, any Bank that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean, at any time, generally accepted accounting principles at such
time in the United States (subject to the provisions of Section 1.02).

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” by any Person shall mean any obligation (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), contingent or otherwise, of such Person guaranteeing, or in effect
guaranteeing, any indebtedness or other obligation of any other Person who is
not a Subsidiary of the Borrower (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, all obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such indebtedness or obligation or any property constituting security therefor,
or (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, (ii) to maintain working capital or other balance
sheet condition or otherwise to advance or make available funds for the purchase
or payment of such indebtedness or obligation, (iii) to lease property or to
purchase securities or other property or services primarily for the purpose of
assuring the owner of such indebtedness or obligation of the ability of the
primary obligor to make payment of the indebtedness or obligation or
(iv) otherwise to assure the owner of the indebtedness or obligation of the
primary obligor against loss in respect thereof. For the purposes of all
computations made under this Agreement, a Guarantee in respect of any Debt shall
be deemed to be Debt equal to the then-outstanding principal amount of such Debt
which has been guaranteed or such lesser amount to which the maximum exposure of
the guarantor shall have been specifically limited. “Guarantee” when used as a
verb shall have a correlative meaning.

“Indemnified Liabilities” shall have the meaning ascribed thereto in
Section 9.03(b).

“Indemnified Taxes” shall means (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.

“Indemnitees” shall have the meaning ascribed thereto in Section 9.03(b).

10

--------------------------------------------------------------------------------

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank or
such Bank’s parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

“Interest Period” shall mean with respect to each LIBOR Loan: (a) initially, the
period commencing on the date of such Loan and ending 1, 2, 3 or 6 months
thereafter (or 7 days thereafter if agreed upon by the Borrower and each Bank),
as the Borrower may elect in the applicable Notice of Borrowing; and
(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Loan and ending 1, 2, 3 or 6 months
thereafter (or 7 days thereafter if agreed upon by the Borrower and each Bank),
as the Borrower may elect pursuant to Section 2.04(a); provided that:
(c) subject to clauses (d) and (e) below, any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (d) subject to clause (e) below, any Interest Period (other than
an Interest Period of 7 days) which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
and (e) no Interest Period may extend beyond the Maturity Date.  

“Investment” shall mean any investment (including, without limitation, any loan
or advance) of the Borrower or any Subsidiary in or to any Person, whether
payment therefor is made in cash or Capital Stock of the Borrower or any
Subsidiary, and whether such investment is directly or indirectly by acquisition
of Capital Stock or Debt, or by loan, advance, transfer of property out of the
ordinary course of business, capital contribution, equity or profit sharing
interest, extension of credit on terms other than those normal in the ordinary
course of business or otherwise.

“Lending Office” shall mean, with respect to any Bank, the office of such Bank
designated as such in such Bank’s Administrative Questionnaire or in connection
with an Assignment and Assumption, or such other office as may be otherwise
designated in writing from time to time by such Bank to the Borrower and the
Administrative Agent. A Bank may designate separate Lending Offices as provided
in the foregoing sentence for the purposes of making or maintaining different
Types of Loans, and, with respect to LIBOR Loans, such office may be a domestic
or foreign branch or Affiliate of such Bank.

“LIBOR Rate” means, with respect to LIBOR Borrowing for the relevant Interest
Period, the greater of (a) zero percent (0.0%) and (b) the applicable interest
settlement rate for deposits in Dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen  (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable LIBOR Rate for the relevant Interest Period shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Administrative Agent

11

--------------------------------------------------------------------------------

 

as of 11:00 a.m. (London time) on the Quotation Date for such Interest Period,
and having a maturity equal to such Interest Period. It is understood and agreed
that all of the terms and conditions of this definition of “LIBOR Rate” shall be
subject to Section 2.11.

“LIBOR”, when used in reference to any Loan or Borrowing, means that such Loan,
or the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the LIBOR Rate.

“Lien” shall mean any interest in any property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on common law, statute or contract, including, without
limitation, any security interest, mortgage, deed of trust, pledge,
hypothecation, judgment lien or other lien or encumbrance of any kind or nature
whatsoever, any conditional sale or trust receipt, any lease, consignment or
bailment for security purposes and any Capitalized Lease.

“Loan” means any loan made by a Bank to the Borrower pursuant to this Agreement.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
properties, assets, liabilities, business, operations, or financial condition of
the Borrower and its Subsidiaries taken as a whole, (b) a material impairment of
the Borrower’s ability to perform any of its obligations under this Agreement,
any Note, and/or any other Transaction Document or (c) a material adverse effect
on the validity or enforceability against the Borrower of this Agreement or any
Note.

“Material Subsidiary” means any Subsidiary of the Borrower whose assets exceed
10% of the total consolidated assets of the Borrower and its Subsidiaries as of
the end of the most recently completed fiscal year.  For the avoidance of doubt,
Spire Alabama and Spire Missouri are Material Subsidiaries of the Borrower.

“Maturity Date” means March 25, 2021.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions.

“Non-Consenting Bank” means any Bank that does not approve a consent, waiver or
amendment to any Transaction Document requested by the Borrower or the
Administrative Agent that (i) requires the approval of all Banks (or all Banks
directly affected thereby) in accordance with the terms of Section 9.07 and (ii)
has been approved by the Required Banks.

“Notes” shall mean any promissory notes issued pursuant to this Agreement.

“Notice of Borrowing” shall have the meaning ascribed thereto in Section
2.02(a).

“Notice of Election” shall have the meaning ascribed thereto in Section 2.04(a).

12

--------------------------------------------------------------------------------

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document.

“Participant” shall have the meaning ascribed thereto in Section 9.09(b).

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.

“Permitted Commodity Hedging Obligations” means, with respect to the Borrower or
any Subsidiary of the Borrower, the obligations of the Borrower or such
Subsidiary with respect to commodity agreements or other similar agreements or
arrangements entered into in the ordinary course of business designed to protect
against, or mitigate risks with respect to, fluctuations of commodity prices to
which the Borrower or such Subsidiary is exposed in the conduct of its business
so long as (a) the management of the Borrower or such Subsidiary has determined
that entering into such agreements or arrangements are bona fide hedging
activities which comply with the Borrower’s or such Subsidiary’s risk management
policies and (b) such agreements or arrangements are not entered into for
speculative purposes.

“Permitted Investment” shall mean, with respect to the Borrower or any
Subsidiary of the Borrower, any Investment or Acquisition, or any expenditure or
any incurrence of any liability to make any expenditure for an Investment or
Acquisition, other than (a) any Investment or Acquisition the result of which
would be to change substantially the nature of the business engaged in by the
Borrower and its Subsidiaries, considered as a whole, as of the date of this
Agreement, and reasonable extensions thereof, (b) any Investment that is in the
nature of a hostile or contested Acquisition, and (c) any Investment that would
result in a Default or Event of Default with respect to the Borrower or such
Subsidiary; provided, that it is expressly agreed that all Investments under the
Borrower’s or such Subsidiary’s gas supply risk management program are Permitted
Investments.

“Permitted Liens” shall mean, with respect to the Borrower or any Subsidiary of
the Borrower, any of the following:

(a)Liens (i) created pursuant to the Transaction Documents, and (ii) on cash or
deposits granted in favor of any swingline lender or letter of credit issuer to
cash collateralize any defaulting lender's participation in swingline loans or
letters of credit under any revolving credit facility to which the Borrower is a
party from time to time, including, without limitation, the Loan Agreement,
dated as of December 14, 2016, among the Borrower, Spire Missouri, Inc., Spire
Alabama, Inc., U.S. Bank National Association, as the administrative agent, and
the lenders any

13

--------------------------------------------------------------------------------

 

other parties thereto, as amended by a First Amendment to Loan Agreement dated
as of October 31, 2018, and as otherwise amended, renewed, restated, replaced,
consolidated or otherwise modified from time to time;

(b)Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed sixty (60) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(c)Liens in respect of property imposed by law such as materialmen’s,
mechanics’, carriers’, warehousemen’s, processors’ or landlords’ and other
nonconsensual statutory liens incurred in the ordinary course of business, which
(i) are not overdue for a period of more than sixty (60) days, or if more than
sixty (60) days overdue, no action has been taken to enforce such Liens or such
Liens are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of the Borrower or any of its Subsidiaries;

(d)Liens arising from good faith performance of bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;

(e)encumbrances in the nature of zoning restrictions, easements, rights of way
or restrictions of record on the use of real property, which in the aggregate do
not, in any material respect, impair the use thereof in the ordinary conduct of
business;

(f)Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;

(g)Liens securing Debt incurred in connection with Capitalized Leases; provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
property and (ii) such Liens do not at any time encumber any property other than
the property financed by such Debt;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.10 or securing appeal or other surety bonds relating
to such judgments;

(i)Liens on property (i) of any Person which are in existence at the time that
such Person is acquired pursuant to an Acquisition that constitutes a Permitted
Investment and (ii) of the Borrower or any of its Subsidiaries existing at the
time such tangible property or tangible assets are purchased or otherwise
acquired by the Borrower or such Subsidiary thereof pursuant to a transaction
permitted pursuant to this Agreement; provided that, with respect to each of the
foregoing clauses (i) and (ii), (A) such Liens are not incurred in connection
with, or in anticipation of, such Acquisition, purchase or other acquisition,
(B) such Liens are not “blanket” or all asset

14

--------------------------------------------------------------------------------

 

Liens and (C) such Liens do not attach to any other property of the Borrower or
any of its Subsidiaries;

(j)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary institution in connection with
statutory, common law and contractual rights relating to liens, rights of
set-off, recoupment or similar rights with respect to any deposit account or
other fund of the Borrower or any Subsidiary thereof;

(k)(i) contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;

(l)any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or its Subsidiaries or
(ii) secure any Debt;

(m)Liens incurred in connection with a Permitted Securitization by the Borrower
or any of its Subsidiaries;

(n)pledges or deposits made in the ordinary course of business to secure payment
of worker’s compensation insurance, unemployment insurance, pensions or social
security programs;

(o)Liens arising from good faith deposits in connection with or to secure
performance of statutory obligation and surety and appeal bonds;

(p)Liens on the proceeds of assets that were subject to Liens permitted
hereunder or on assets acquired with such proceeds as a replacement of such
former assets;

(q)any Lien on any assets securing purchase money Debt or Debt incurred or
assumed for the purpose of financing all or any part of the cost of acquiring,
developing, operating, constructing, altering, repairing or improving all or
part of such assets (including any pipeline assets); provided, other than with
respect to Liens on pipeline assets, such Lien attached to such asset
concurrently with or within ninety (90) days after the acquisition thereof,
completion of construction, improvement or repair, or commencement of commercial
operation of such assets;

(r)Liens constituted by a right of set off or rights over a margin call account,
or any form of cash collateral, or any similar arrangement, securing Permitted
Commodity Hedging Obligations and/or physical trade obligations;

(s)Liens not otherwise permitted hereunder securing Debt or other obligations in
the aggregate principal amount not to exceed 15% of the Consolidated Net Worth
of the Borrower at any time outstanding, less any amount outstanding under the
Permitted Securitizations of the Borrower and its Subsidiaries; and

15

--------------------------------------------------------------------------------

 

(t)any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in the foregoing
clauses (a) through (s) for amounts not exceeding the principal of the
indebtedness (including undrawn commitments) secured by the Lien so extended,
renewed or replaced; provided that such extension, renewal or replacement Lien
is limited to all or part of the same property or assets that were covered by
the Lien extended, renewed, or replaced (plus improvements on such property or
assets);

provided, however, notwithstanding the foregoing, Permitted Liens shall not
include (1) other than the Permitted Securitizations, Liens on the accounts
receivable of the Borrower and its Subsidiaries generated from the sale of
natural gas, (2) Liens on the natural gas inventory of the Borrower and its
Subsidiaries and (3) Liens imposed by ERISA, the creation of which would result
in an Event of Default under Section 7.12.

“Permitted Securitization” shall mean any sale, assignment, conveyance, grant or
contribution, or series of related sales, assignments, conveyances, grants or
contributions, by the Borrower or any of its Subsidiaries of any accounts
receivable and related rights from its sale of natural gas, and any supporting
obligations and other financial assets related thereto not to exceed in the
aggregate $100,000,000, that are transferred, or in respect of which security
interests are granted in one or more transactions that are customary for asset
securitizations of such receivables to a trust, corporation or other entity,
where the purchase of such receivables is funded or exchanged in whole or in
part by the incurrence or issuance by the purchaser, grantee or any successor
entity of indebtedness or securities that are to receive payments from, or that
represent interests in, the cash flow derived primarily from such receivables
(provided, however, that “indebtedness” as used in this definition shall not
include indebtedness incurred by any trust, partnership or other Person
established by the Borrower or any of its Subsidiaries to implement a Permitted
Securitization owed to the Borrower or any of its Subsidiaries, which
indebtedness represents all or a portion of the purchase price or other
consideration paid by such trust, partnership or other Person for such
receivables or interests therein).

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, other entity of any kind or government
(whether national, federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).

“Plan” shall mean any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) which is maintained or contributed to by the
Borrower or an ERISA Affiliate.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by US Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

“Prohibited Transaction” shall mean any transaction described in (a) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(b) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

16

--------------------------------------------------------------------------------

 

“Pro Rata Share” shall mean for the item at issue, with respect to each Bank, a
fraction (expressed as a percentage), the numerator of which is the portion of
such item owned or held by such Bank and the denominator of which is the total
amount of such item owned or held by all of the Banks. For example, (a) if the
amount of the Commitment of a Bank is $1,000,000 and the total amount of the
Commitments of all of the Banks is $5,000,000, such Bank’s Pro Rata Share of the
Commitments would be 20% and (b) if the original principal amount of a Loan is
$5,000,000 and the portion of such Loan made by one Bank is $500,000, such
Bank’s Pro Rata Share of such Loan would be 10%. As of the date of this
Agreement, the Pro Rata Shares of the Banks with respect to the Commitments and
the Loans are as set forth on Schedule 2.01 attached hereto and incorporated
herein by reference.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasing Bank” shall have the respective meanings ascribed thereto in Section
2.19.

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, if the related Borrowing is denominated in Dollars,
two (2) Business Days before the first day of that period.

“Register” shall have the meaning ascribed thereto in Section 9.09(h).

“Regulations D, T, U and X” shall mean Regulations D, T, U and X, respectively,
of the Board of Governors of the Federal Reserve System, as amended, and any
successor regulations.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, advisors
and representatives of such Person and of such Person’s Affiliates.

“Regulatory Change” shall mean the occurrence, after the date of this Agreement,
of any of the following: (i) the adoption or taking effect of any law, rule,
regulation, policy, guideline or treaty, (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in the implementation thereof and
(y) all requests, rules, guidelines or directives promulgated or implemented by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Regulatory Change, regardless of the date enacted,
adopted or issued.

“Required Banks” shall mean if (i) at any time three (3) or fewer banks are
party hereto as Banks, then Banks holding one-hundred percent (100%) of the
aggregate amount of the Commitments or, if the Commitments have been terminated,
one-hundred percent (100%) of the aggregate outstanding principal amount of the
Loans or (ii) at any time more than three (3) banks are party hereto as Banks,
Banks holding more than fifty percent (50%) of the aggregate amount

17

--------------------------------------------------------------------------------

 

of the Commitments or, if the Commitments have been terminated, more than fifty
percent (50%) of the aggregate outstanding principal amount of the Loans of all
of the Banks; provided that the Commitment of, and the portion of the Loans, as
applicable, held or deemed held by, any Defaulting Bank shall be excluded for
purposes of making a determination of Required Banks.

“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Transaction Documents.

“Reserve Requirement” means, for any day during any Interest Period, the reserve
percentage in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency, special,
supplemental or other marginal reserve requirement) with respect to eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation
D).  The Adjusted LIBOR Rate for each outstanding LIBOR Loan shall be adjusted
automatically as of the effective date of any change in the Reserve Requirement.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, an individual or entity that is, or is
50% or more owned (individually or in the aggregate, directly or indirectly) or
controlled by individuals or

18

--------------------------------------------------------------------------------

 

entities (including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in any Sanctioned Country.

“Sanctions” means all economic or financial sanctions imposed, administered or
enforced from time to time by the U.S. State Department, the U.S. Department of
Commerce or the U.S. Department of the Treasury.

“Spire Alabama” means Spire Alabama Inc. (formerly Alabama Gas Corporation), an
Alabama corporation.

“Spire Missouri” means Spire Missouri Inc. (formerly Laclede Gas Company), a
Missouri corporation.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than fifty percent (50%) of the issued and outstanding
Capital Stock entitled to vote for the election of directors or persons
performing similar functions (other than by reason of default in the payment of
dividends or other distributions) is at the time owned or controlled, directly
or indirectly, by such Person and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of the Borrower.

“Swap Contract” shall mean any interest rate or currency swap agreement,
interest rate or currency future agreement, interest rate collar agreement, swap
agreement (as defined in 11 U.S.C. § 101), interest rate or currency hedge
agreement, and any put, call or other agreement or arrangement designed to
protect such Person against fluctuations in interest rates or currency exchange
rates.

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Transaction Documents” shall mean this Agreement, the Fee Letter, the Notes and
any and all other agreements, documents and instruments heretofore, now or
hereafter delivered to the Administrative Agent or any Bank with respect to or
in connection with or pursuant to this Agreement, any Loans made hereunder or
any of the other Borrower’s Obligations, and executed by or on behalf of the
Borrower, all as the same may from time to time be amended, modified, extended,
renewed or restated.

19

--------------------------------------------------------------------------------

 

“Type” shall refer to whether a Loan is a Base Rate Loan or a LIBOR Loan.

“US Bank” means U.S. Bank National Association.

“Voting Stock” shall mean, with respect to any corporation or other entity, any
Capital Stock of such corporation or other entity whose holders are entitled
under ordinary circumstances to vote for the election of directors (or Persons
performing similar functions) of such corporation or other entity (irrespective
of whether at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP, applied on a basis consistent with the
most recent audited consolidated financial statements of the Borrower delivered
to the Banks prior to the Closing Date; provided that if the Borrower notifies
the Administrative Agent that it wishes to amend any financial covenant in
Section 6.02 to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Banks wish to amend Section 6.02 for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP as in
effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Debt of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, plus or minus any associated unamortized
original issue premium or discount, and the effects of FASB ASC 825 and FASB ASC
470-20 on financial liabilities shall be disregarded.

1.03Other Terms; Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,”

20

--------------------------------------------------------------------------------

 

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

1.04Interest Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate”.

 

Section 2.

THE LOANS.

2.01Loans.

(a)Subject to the terms and conditions set forth in this Agreement, on the
Closing Date, each Bank severally agrees to make loans (each a “Loan” and
collectively the “Loans”) to the Borrower in Dollars in a single drawing on the
Closing Date. Each Loan under this Section 2.01(a) which is a Base Rate Loan
shall be for an aggregate principal amount of at least $500,000. Each Loan under
this Section 2.01(a) which is a LIBOR Loan shall be for an aggregate principal
amount of at least $2,500,000. The aggregate principal amount of Loans which
each Bank shall be required to have outstanding under this Agreement as of any
date shall not exceed the amount of such Bank’s Commitment; provided, however,
that in no event shall (i) the aggregate Loans exceed the aggregate Commitments
of all of the Banks as of such date or (ii) the Loans of any Bank exceed such
Bank’s Commitment. Each Loan under this Section 2.01 shall be made from the
Banks severally and ratably in proportion to their respective Pro Rata Shares
with respect to the Commitments. Within the foregoing limits, the Borrower may
prepay under Section 2.08 at any time. Amounts repaid or prepaid in respect of
Loans may not be reborrowed. All Loans not paid prior to the Maturity Date,
together with all accrued and unpaid interest thereon and all fees and other
amounts owing by the Borrower to the Administrative Agent and/or any Bank with
respect thereto, shall be due and payable on the Maturity Date. The failure of
any Bank to make any Loan required under this Agreement shall not release any
other Bank from its obligation to make Loans as provided herein. The Commitment
of each Bank shall immediately and automatically terminate upon the earlier of
(i) 3:00 p.m., New York City time, on the Closing Date and (ii) the making of
the Loans pursuant to this Section.

(b)If the total Commitments of all of the Banks on any date should be less than
the aggregate Loans of the Banks outstanding on such date (after giving effect
to any concurrent

21

--------------------------------------------------------------------------------

 

termination or reduction thereof), the Borrower shall be automatically required
(without demand or notice of any kind by the Administrative Agent or any Bank,
all of which are hereby expressly waived by the Borrower) to immediately repay
the outstanding principal amount of the Loans in an amount sufficient to reduce
the aggregate principal amount of outstanding Loans to an amount equal to or
less than the total Commitments of all of the Banks.

2.02Method of Borrowing.

(a)In order to make a borrowing of Loans (other than borrowings involving
continuations or conversions of outstanding Loans, which shall be made pursuant
to Section 2.04), the Borrower shall give notice (each, a “Notice of Borrowing”)
substantially in the form of Exhibit B-1 to the Administrative Agent by 11:00
a.m. (New York time) on the Business Day of each Base Rate Loan to be made to
the Borrower, and by 11:00 a.m. (New York time) at least three (3) Business Days
before each LIBOR Loan to be made to the Borrower, specifying: (i) the date of
such Loan, which shall be the Closing Date; (ii) the aggregate principal amount
of such Loan; (iii) the initial Type of the Loan, provided that if the Borrower
shall have failed to designate the Type of such Loan, the Borrower shall be
deemed to have requested a borrowing comprised of Base Rate Loans; and (iv) in
the case of a LIBOR Loan, the duration of the initial Interest Period applicable
thereto, subject to the provisions of the definition of Interest Period,
provided that if the Borrower shall have failed to select the duration of the
applicable Interest Period, then the Borrower shall be deemed to have selected
an Interest Period with a duration of one month.

(b)Not later than 2:00 p.m. (New York time) on the date of each Loan, each Bank
shall make available its Pro Rata Share of such Loan, in Dollars and in funds
immediately available to the Administrative Agent at its address specified in
Schedule 9.04. The Administrative Agent will make the funds so received from the
Banks available to the Borrower immediately thereafter at the Administrative
Agent’s aforesaid address by crediting such funds to the deposit account
specified by the Borrower on the Account Designation Letter (or such other
account mutually agreed upon in writing between the Administrative Agent and the
Borrower). The Administrative Agent shall not be required to make any amount
available to Borrower hereunder except to the extent the Administrative Agent
shall have received such amounts from the Banks as set forth herein, provided,
however, that unless the Administrative Agent shall have been notified by a Bank
prior to the time a Loan is to be made hereunder that such Bank does not intend
to make its Pro Rata Share of such Loan available to the Administrative Agent,
the Administrative Agent may assume that such Bank has made such Pro Rata Share
available to the Administrative Agent prior to such time, and the Administrative
Agent may in reliance upon such assumption, but shall not be required to, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Bank and the
Administrative Agent has made such amount available to the Borrower, the
applicable Bank and the Borrower severally agree to pay to the Administrative
Agent forthwith and on demand such corresponding amount, together with interest
thereon in respect of each day during the period from and including the date
such amount was made available to the Borrower to but excluding the date the
Administrative Agent recovers such amount at (i) in the case of a payment to be
made by such Bank, the greater of the Fed Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
Adjusted Base Rate.

22

--------------------------------------------------------------------------------

 

(c)The obligations of the Banks hereunder to make Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Bank
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Bank of its corresponding obligation, if
any, hereunder to do so on such date, but no Bank shall be responsible for the
failure of any other Bank to so make its Loan or to make any such payment
required hereunder.

(d)Each Bank may, at its option, make and maintain any Loan at, to or for the
account of any of its Lending Offices, provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan to or for the
account of such Bank in accordance with the terms of this Agreement.

(e)The Borrower hereby irrevocably authorizes the Administrative Agent to rely
on telephonic, telegraphic, facsimile, telex or written instructions of any
person identifying himself or herself as one of the individuals listed on
Schedule 2.02 attached hereto (or any other individual from time to time
authorized to act on behalf of the Borrower pursuant to a resolution adopted by
the Board of Directors of the Borrower and certified by the Secretary of the
Borrower and delivered to the Administrative Agent) (the “Authorized
Individuals”) with respect to any request to make a Loan or a repayment
hereunder, and on any signature which the Administrative Agent believes to be
genuine, and the Borrower shall be bound thereby in the same manner as if such
individual were actually authorized or such signature were genuine; provided
that the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed on an Account Designation Letter. The
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter. The Borrower also hereby agrees
to defend and indemnify the Administrative Agent and each Bank and hold the
Administrative Agent and each Bank harmless from and against any and all claims,
demands, damages, liabilities, losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) relating to or arising out
of or in connection with the acceptance of instructions for making Loans or
repayments under this Agreement; provided that the Administrative Agent and each
Bank will not have any right to indemnification for any of the foregoing to the
extent resulting from the Administrative Agent’s or such Bank’s own fraud, gross
negligence or willful misconduct or, pursuant to a claim initiated by the
Borrower, a breach in bad faith by the Administrative Agent or such Bank of its
obligations hereunder, in each case as determined by a final non-appealable
judgment of a court of competent jurisdiction.

2.03Notes.

(a)If requested by any Bank, the Loans of such Bank to the Borrower shall be
evidenced by a Note of the Borrower payable to the order of such Bank in a
principal amount equal to the amount of such Bank’s Commitment, each of which
Notes shall be in substantially the form of Exhibit A attached hereto and
incorporated herein by reference (with appropriate insertions) (collectively, as
the same may from time to time be amended, modified, extended, renewed, restated
or replaced (including, without limitation, any Note issued in full or partial
replacement of an existing Note as a result of an assignment by a Bank), the
“Notes”).

(b)Intentionally omitted.

23

--------------------------------------------------------------------------------

 

(c)Each Bank shall record in its books and records the date, amount, Type and
Interest Period (if any) of each Loan made by it to the Borrower and the date
and amount of each payment of principal and/or interest made by the Borrower
with respect thereto; provided, however, that the obligation of the Borrower to
repay each Loan made by a Bank to the Borrower under this Agreement shall be
absolute and unconditional, notwithstanding any failure of such Bank to make any
such recordation or any mistake by such Bank in connection with any such
recordation. The books and records of each Bank showing the account between such
Bank and the Borrower shall be conclusive evidence of the items set forth
therein in the absence of manifest error.

(d)The Administrative Agent shall maintain the Register pursuant to Section
9.09(h), and a subaccount for each Bank, in which Register and subaccounts
(taken together) shall be recorded (i) date, amount, Type and Interest Period
(if any) of each such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Bank hereunder in
respect of each such Loan and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of each such Loan
and each Bank’s share thereof.

(e)The entries made in the books, records and Register and subaccounts
maintained pursuant to Section 2.03(c) (and, if consistent with the entries of
the Administrative Agent, Section 2.03(d)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Bank or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Bank in accordance with the
terms of this Agreement.

2.04Duration of Interest Periods and Selection of Interest Rates.

(a)The duration of the initial Interest Period for each LIBOR Loan shall be as
specified in the applicable Notice of Borrowing; provided, all LIBOR Loans
comprising a single borrowing must at all times have the same Interest Period.
More than one borrowing may be made on the same Business Day. The Borrower may
elect to continue each such LIBOR Loan by selecting the duration of each
subsequent Interest Period applicable to such LIBOR Loan and the interest rate
to be applicable during such subsequent Interest Period (and the Borrower shall
have the option (i) in the case of any Base Rate Loan, to elect that such Base
Rate Loan be converted into a LIBOR Loan and the Interest Period to be
applicable thereto, and (ii) in the case of any LIBOR Loan, to elect that such
LIBOR Loan be converted into a Base Rate Loan), in each case by giving written
notice of such election to the Administrative Agent (each a “Notice of
Election”) substantially the form of Exhibit B-2 by 11:00 a.m. New York time on
the Business Day of the end of the immediately preceding Interest Period
applicable thereto, in the case of the election of the Adjusted Base Rate, and
by 11:00 a.m. New York time at least three (3) Business Days before the end of
the immediately preceding Interest Period applicable thereto, in the case of the
election of the LIBOR Rate; provided, however, that notwithstanding the
foregoing, in addition to and without limiting the rights and remedies of the
Administrative Agent and the Banks under Section 7 hereof, (A) any such election
that LIBOR Loans be converted into Base Rate Loans shall involve an aggregate
principal amount of not less than $500,000; any such election that Base Rate
Loans be converted into, or any continuation of, LIBOR Loans shall involve an
aggregate principal amount

24

--------------------------------------------------------------------------------

 

of not less than $2,500,000; and no partial conversion of LIBOR Loans made
pursuant to a single borrowing shall reduce the outstanding principal amount of
such LIBOR Loans to less than $2,500,000, (B) except as otherwise provided in
Section 2.12, LIBOR Loans may be converted into Base Rate Loans only on the last
day of the Interest Period applicable thereto (and, in any event, if a LIBOR
Loan is converted into a Base Rate Loan on any day other than the last day of
the Interest Period applicable thereto, the Borrower will pay, upon such
conversion, all amounts required under Section 2.10 to be paid as a consequence
thereof), and (C) so long as any Default or Event of Default under this
Agreement has occurred and is continuing, Borrower shall not be permitted to
continue any LIBOR Loan as a LIBOR Loan or to convert any Base Rate Loan into a
LIBOR Loan.

(b)Each Notice of Election shall specify (i) the date of such election (which
shall be a Business Day), (ii) in the case of an election that a Base Rate Loan
be converted into a LIBOR Loan, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (iii) the aggregate amount and Type of the
Loans being converted or continued. Upon receipt of a Notice of Election by the
Borrower to the Administrative Agent under this Section 2.04, the Administrative
Agent shall notify each Bank by 12:00 p.m. New York time on the date of receipt
of such notice (which must be a Business Day) of the contents thereof. If the
Administrative Agent does not receive a Notice of Election for a Loan pursuant
to this Section 2.04(b) as specified herein, with respect to any outstanding
LIBOR Loans, such LIBOR Loans shall automatically be converted into Base Rate
Loans upon the expiration of the current Interest Period applicable thereto
(unless repaid pursuant to the terms hereof). In the event the Borrower shall
have failed to select in a Notice of Election the duration of the Interest
Period to be applicable to any conversion into, or continuation of, LIBOR Loans,
then the Borrower shall be deemed to have selected an Interest Period with a
duration of one month.

(c)Borrower may not have outstanding and the Banks shall not be obligated to
make more than eight (8) LIBOR Loans at any one time.

2.05Interest Rates.

(a)So long as no Event of Default under this Agreement has occurred and is
continuing, each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Base Rate Loan is made until it
becomes due, at a rate per annum equal to the Adjusted Base Rate. Interest shall
be payable monthly in arrears on the first Business Day of each calendar month
commencing on the first such date after such Base Rate Loan is made, and at the
maturity of the Loans (whether by reason of acceleration or otherwise);
provided, that in the event the Loans are repaid or prepaid in full and the
Commitments have been terminated, then accrued interest in respect of all Base
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof. So long as any Event of Default under this Agreement has occurred
and is continuing, each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Base Rate Loan is made
until it becomes due, at a rate per annum equal to two percent (2%) over and
above the Adjusted Base Rate and such default interest shall be payable on
demand. From and after the maturity of the Loans, whether by reason of
acceleration or otherwise, each Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to two percent (2%)
over and above the Adjusted Base Rate.

25

--------------------------------------------------------------------------------

 

(b)So long as no Event of Default under this Agreement has occurred and is
continuing, each LIBOR Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the Adjusted LIBOR Rate. Interest shall be payable for each Interest
Period on the last day thereof, unless the duration of such Interest Period
exceeds three (3) months, in which case such interest shall be payable at the
end of the first three (3) months of such Interest Period and on the last day of
such Interest Period, and at the maturity of the Loans (whether by reason of
acceleration or otherwise); provided, that in the event all LIBOR Loans made
pursuant to a single borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof. So long as any Event of Default
under this Agreement has occurred and is continuing, each LIBOR Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period
applicable thereto at a rate per annum equal to two percent (2%) over and above
the Adjusted LIBOR Rate and such default interest shall be payable on demand.
From and after the maturity of the Loans, whether by reason of acceleration or
otherwise, each LIBOR Loan shall bear interest, payable on demand, for each day
until paid, at a rate per annum equal to two percent (2%) over and above the
Adjusted LIBOR Rate.

(c)Intentionally omitted.

(d)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and its determination thereof shall be conclusive in the absence
of manifest error.

(e)So long as any Event of Default under this Agreement has occurred and is
continuing, all other overdue Borrower’s Obligations (other than Borrower’s
Obligations specified in subsections (a) and (b) above) shall bear interest at a
rate per annum equal to two percent (2%) over and above the Adjusted Base Rate
and such default interest shall be payable on demand.

(f)Nothing contained in this Agreement or in any other Transaction Document
shall be deemed to establish or require the payment of interest to any Bank at a
rate in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Bank on any interest payment date would
exceed the maximum amount permitted by applicable law to be charged by such
Bank, the amount of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible amount. In the
event of any such reduction affecting any Bank, if from time to time thereafter
the amount of interest payable for the account of such Bank on any interest
payment date would be less than the maximum amount permitted by applicable law
to be charged by such Bank, then the amount of interest payable for its account
on such subsequent interest payment date shall be automatically increased to
such maximum permissible amount, provided that at no time shall the aggregate
amount by which interest paid for the account of any Bank has been increased
pursuant to this sentence exceed the aggregate amount by which interest paid for
its account has theretofore been reduced pursuant to the previous sentence.

(g)The Administrative Agent shall promptly notify the Borrower and the Banks
upon determining the interest rate for each borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing or Notice of Election, and upon each
change in the Prime Rate; provided, however, that the failure of the
Administrative Agent to provide the Borrower or the Banks with any such notice
shall neither affect any obligations of the Borrower or the Banks hereunder nor

26

--------------------------------------------------------------------------------

 

result in any liability on the part of the Administrative Agent to the Borrower
or any Bank. Each such determination (including each determination of the
Reserve Requirement) shall, absent manifest error, be conclusive and binding on
all parties hereto.

2.06Computation of Interest. Interest on Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be computed on the basis of a year of 365/366
days and paid for the actual number of days elapsed (including the first day but
excluding the last day). All other computations of fees and interest provided
hereunder (including computations of the Reserve Requirement) shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).

2.07Fees. The Borrower shall pay to the Administrative Agent and the Banks such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.

2.08Prepayments.

(a)The Borrower may, upon notice to the Administrative Agent, given not later
than 11:00 a.m. New York time on the date of such prepayment, specifying that it
is prepaying the Base Rate Loans, prepay without penalty or premium the Base
Rate Loans in whole at any time or in part in amounts aggregating at least
$500,000 from time to time, by paying the principal amount to be paid. Each such
optional prepayment shall be applied to pay the Base Rate Loans of the several
Banks in proportion to their respective Pro Rata Shares.

(b)The Borrower may, upon at least three (3) Business Days’ notice to the
Administrative Agent, given not later than 11:00 a.m., New York time, specifying
that it is prepaying the LIBOR Loans, prepay the LIBOR Loans to which a given
Interest Period applies, in whole, or in part in amounts aggregating at least
$2,500,000, by paying the principal amount to be paid together with all accrued
and unpaid interest thereon to and including the date of payment and any funding
losses and other amounts payable under Section 2.10; provided, however, that in
no event may the Borrower make a partial prepayment of LIBOR Loans which results
in the total outstanding LIBOR Loans with respect to which a given Interest
Period applies being less than $2,500,000. Each such optional prepayment shall
be applied to pay the LIBOR Loans of the several Banks in proportion to their
respective Pro Rata Shares. For the avoidance of doubt, the Borrower may prepay
any LIBOR Loan as provided above without penalty or premium, except for any
amounts that may be owing under Section 2.10 in connection with such prepayment.

(c)Each notice of prepayment under this Section 2.08 shall specify the proposed
date of such prepayment and the aggregate principal amount and Type of the Loans
to be prepaid (and, in the case of LIBOR Loans, the applicable Interest Period),
and shall be irrevocable and shall bind the Borrower to make such prepayment on
the terms specified therein. Upon receipt of a notice of prepayment pursuant to
this Section, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s Pro Rata Share of such prepayment and such
notice shall not thereafter be revocable by the Borrower; provided that if such
notice has also been furnished to the Banks, the Administrative Agent shall have
no obligation to notify the Banks with respect thereto.

2.09General Provisions as to Payments.

27

--------------------------------------------------------------------------------

 

(a)The Borrower shall make each payment of principal of, and interest on, the
Loans and of fees and all other amounts payable by the Borrower under this
Agreement, not later than 1:00 p.m. New York time on the date when due and
payable, without condition or deduction for any counterclaim, defense,
recoupment or setoff, in Dollars in funds immediately available in New York, New
York to the Administrative Agent at its address specified in Schedule 9.04. All
payments received by the Administrative Agent after 1:00 p.m. New York time
shall be deemed to have been received by the Administrative Agent on the next
succeeding Business Day. The Administrative Agent will distribute to each Bank
in immediately available funds its Pro Rata Share of each such payment received
by the Administrative Agent for the account of the Banks by 3:00 p.m. New York
time on the day of receipt of such payment by the Administrative Agent if such
payment is received by the Administrative Agent from the Borrower by 1:00 p.m.
New York time on such day or by 1:00 p.m. New York time on the next succeeding
Business Day if such payment is received by the Administrative Agent from the
Borrower after 1:00 p.m. New York time on such day. Any such payment owed by the
Administrative Agent to any Bank which is not paid within the applicable time
period shall bear interest until paid (payable by the Administrative Agent) at
the Fed Funds Rate. Whenever any payment of principal of, or interest on, the
Loans or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon, at the then applicable rate, shall be payable for such
extended time.

(b)Notwithstanding the foregoing or any contrary provision hereof, if any Bank
shall fail to make any payment required to be made by it hereunder to the
Administrative Agent, then the Administrative Agent may, in its discretion,
apply any amounts thereafter received by the Administrative Agent for the
account of such Bank to satisfy such Bank’s obligations to the Administrative
Agent, until all such unsatisfied obligations are fully paid.

(c)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Banks hereunder that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Banks severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Bank, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Fed Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(d)Notwithstanding any other provision of this Agreement or any other
Transaction Document to the contrary, all amounts collected or received by the
Administrative Agent or any Bank after acceleration of the Loans pursuant to
Section 7 shall be applied by the Administrative Agent as follows:

(i)first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
an Event of Default under

28

--------------------------------------------------------------------------------

 

Sections 7.07 or 7.08) of the Administrative Agent in connection with enforcing
the rights of the Banks under the Transaction Documents;

(ii)second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Transaction Document;

(iii)third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of an Event of Default under Sections 7.07 or 7.08) of each of
the Banks in connection with enforcing its rights under the Transaction
Documents or otherwise with respect to the Borrower’s Obligations owing to such
Bank;

(iv)fourth, to the payment of all of the Borrower’s Obligations consisting of
accrued fees and interest (including, without limitation, fees incurred and
interest accruing at the then applicable rate after the occurrence of an Event
of Default under Sections 7.07 or 7.08 irrespective of whether a claim for such
fees incurred and interest accruing is allowed in such proceeding);

(v)fifth, to the payment of the outstanding principal amount of Borrower’s
Obligations;

(vi)sixth, to the payment of all other Borrower’s Obligations and other
obligations that shall have become due and payable under the Transaction
Documents or otherwise and not repaid; and

(vii)seventh, to the payment of the surplus (if any) to whomever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (B) all amounts shall be apportioned ratably among the
Banks in proportion to the amounts of such principal, interest, fees or other
Borrower’s Obligations owed to them respectively pursuant to clauses (iii)
through (vi) above.

(e)The Borrower will not fund all or part of any repayment of the Borrower’s
Obligations out of proceeds derived from transactions which would be prohibited
by Sanctions or would otherwise cause any person to be in breach of Sanctions.

2.10Funding Losses. Notwithstanding any provision contained in this Agreement to
the contrary, (a) if for any reason there occurs any payment of principal or
conversion with respect to any LIBOR Loan (pursuant to Sections 2 or 7 or
otherwise) on any day other than the last day of the Interest Period applicable
thereto (including as a consequence of any assignment made pursuant to
Section 2.19 or any acceleration of the Loans under Section 7), (b) if the
Borrower fails to borrow or pay any LIBOR Loan after notice has been given by
the Borrower to the Administrative Agent in accordance with Section 2.02, 2.04,
2.08 or otherwise, (c) if the Borrower fails to make any prepayment of any LIBOR
Loan on the date specified in a notice of prepayment given by the Borrower,
(d) if there is any other failure by the Borrower to make any payments with

29

--------------------------------------------------------------------------------

 

respect to LIBOR Loans when due hereunder or (e) any assignment of a LIBOR Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 2.19, the Borrower shall reimburse
each Bank on demand for any resulting losses and expenses incurred by it,
including, without limitation, any losses incurred in obtaining, liquidating or
employing deposits from third parties but excluding any loss of margin for the
period after any such payment; provided that (i) with respect to losses
resulting from the circumstances described in clause (a), the Borrower shall not
reimburse any Bank if such losses are the result of a default by such Bank and
(ii) such Bank shall have delivered to the Borrower a certificate setting forth
in reasonable detail the calculation of the amount of such losses and expenses,
which calculation shall be conclusive in the absence of manifest error.

2.11Basis for Determining Interest Rate Inadequate or Unfair.

(a)If with respect to any Interest Period: (i) the Administrative Agent shall
have determined that adequate and reasonable means do not exist for ascertaining
the applicable LIBOR Rate for such Interest Period or (ii) the Administrative
Agent shall have received written notice from the Required Banks of their
determination that the LIBOR Rate as determined pursuant to the definition
thereof will not adequately and fairly reflect the cost to such Banks of
maintaining or funding the LIBOR Loans for such Interest Period, the
Administrative Agent will forthwith so notify the Banks and Borrower which
notice shall set forth in detail the basis for such notice, whereupon until the
Administrative Agent or the Required Banks, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
and the Administrative Agent shall have notified Borrower and the Banks (and the
Required Banks, if making such determination, shall have so notified the
Administrative Agent) (x) the LIBOR Rate shall not be available to Borrower as
an interest rate option on any Loans, (y all of the then outstanding LIBOR Loans
shall automatically convert to Base Rate Loans on the last day of the then
current Interest Period applicable to each such LIBOR Loan and (z) any Notice of
Borrowing or Notice of Election given at any time thereafter with respect to
LIBOR Loans shall be deemed to be a request for Base Rate Loans. Interest
accrued on each such LIBOR Loan prior to any such conversion shall be due and
payable on the date of such conversion.

(b)Notwithstanding the foregoing or anything in Section 2.12, in the event the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in Section 2.11(a) have
arisen and such circumstances are unlikely to be temporary, (ii) ICE Benchmark
Administration (or any Person that takes over the administration of such rate)
discontinues its administration and publication of interest settlement rates for
deposits in Dollars, or (iii) the supervisor for the administrator of the
interest settlement rate described in clause (ii) of this Section 3.3(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.  Notwithstanding anything to the
contrary in Section 9.07, such amendment shall become effective without any
further action or consent of any other party to this Agreement so

30

--------------------------------------------------------------------------------

 

long as the Administrative Agent shall not have received, within five Business
Days of the date of delivery of such amendments to the Banks, a written notice
from the Required Banks stating that such Required Banks object to such
amendment.   Until an alternate rate of interest shall be determined in
accordance with this Section 2.11(b), (x) any request pursuant to Section 2.04
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBOR Borrowing shall be ineffective and any such Borrowing
shall be continued as or converted to, as the case may be, a Base Rate
Borrowing, and (y) if any request pursuant to Section 2.02 requests a LIBOR
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.  If the
alternate rate of interest determined pursuant to this Section 2.11(b) shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

2.12Illegality. If, after the Closing Date, any Bank shall have determined that
a Regulatory Change shall make it unlawful or impossible for such Bank to make,
maintain, convert, continue or fund its LIBOR Loans to the Borrower, such Bank
shall forthwith give notice thereof to the Administrative Agent and the
Borrower. Upon such notice (a) the Borrower shall convert all of its then
outstanding LIBOR Loans from such Bank on either (i) the last day of the then
current Interest Period applicable to such LIBOR Loan if such Bank may lawfully
continue to maintain and fund such LIBOR Loan to such day or (ii) immediately if
such Bank may not lawfully continue to fund and maintain such LIBOR Loan to such
day, to a Base Rate Loan in an equal principal amount (interest accrued on each
such LIBOR Loan prior to any such conversion shall be due and payable on the
date of such conversion together with any funding losses and other amounts due
under Section 2.10), (b) the obligation of such Bank to make, to convert Base
Rate Loans into, or to continue LIBOR Loans shall be suspended (including
pursuant to any borrowing for which the Administrative Agent has received a
Notice of Borrowing or Notice of Election but for which the date of such
borrowing has not arrived), and (c) any Notice of Borrowing or Notice of
Election given at any time thereafter with respect to LIBOR Loans shall, as to
such Bank, be deemed to be a request for a Base Rate Loan, in each case until
such Bank shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower.

2.13Increased Cost. If any Regulatory Change: (i) shall subject any Bank to any
Tax or other charge with respect to this Agreement or any Loans made by it or
shall change the basis of taxation of payments to any Bank in respect thereof
(of the principal of or interest on its Loans or any other amounts due under
this Agreement in respect of its Loans or its obligation to make Loans (except
for Indemnified Taxes or Other Taxes covered by Section 2.20 and the imposition
of, or any change in the rate of, any Excluded Tax payable by or with respect to
amounts payable to such Bank); or (ii) shall impose, modify or deem applicable
any reserve, special deposit, capital, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or committed to be extended or participated in by, any Bank
(except the Reserve Requirement reflected in the LIBOR Rate); or (iii) shall,
with respect to any Bank or the London interbank market impose, modify or deem
applicable any other condition affecting this Agreement or such Bank’s Loans;
and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D, to impose a cost on or increase the cost to) such Bank of
making or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Bank under this Agreement, then upon notice by such Bank to the Administrative
Agent and the Borrower, which notice shall set forth such Bank’s supporting
calculations and the details of the Requirements of Law, the

31

--------------------------------------------------------------------------------

 

Borrower shall pay such Bank, as additional interest, such additional amount or
amounts as will compensate such Bank for such increased cost or reduction. The
determination by any Bank under this Section of the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest error.
In determining such amount or amounts, the Banks may use any reasonable
averaging and attribution methods.

2.14Base Rate Loans Substituted for Affected LIBOR Loans. If notice has been
given by a Bank pursuant to Sections 2.11 or 2.12 or by the Borrower pursuant to
Section 2.13 requiring LIBOR Loans of any Bank to be repaid, then, unless and
until such Bank notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such repayment no longer apply, all Loans which
would otherwise be made by such Bank to the Borrower as LIBOR Loans shall be
made instead as Base Rate Loans. Such Bank shall promptly notify the
Administrative Agent and the Borrower if and when the circumstances giving rise
to such repayment no longer apply.

2.15Capital Adequacy. If, after the date of this Agreement, any Bank shall have
determined in good faith that a Regulatory Change affecting such Bank or any
Lending Office of such Bank or such Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Bank’s capital or on the capital of such Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Bank or the Loans made by such Bank to a level below that which such Bank or
such Bank’s holding company could have achieved but for such Regulatory Change
(taking into consideration such Bank’s policies and the policies of such Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Bank such additional amount or amounts as
will compensate such Bank or such Bank’s holding company for any such reduction
suffered. All determinations made in good faith by such Bank of the additional
amount or amounts required to compensate such Bank in respect of the foregoing
shall be conclusive in the absence of manifest error. In determining such amount
or amounts, such Bank may use any reasonable averaging and attribution methods.
No amount payable pursuant to this Section 2.15 shall be duplicative of any
amount payable pursuant to Section 2.13.

2.16Survival of Indemnities. All indemnities and all provisions relating to
reimbursement to the Banks of amounts sufficient to protect the yield to the
Banks with respect to the Loans, including, without limitation, Sections 2.10,
2.13 and 2.15 hereof, shall survive the payment of the Loans, termination of the
Commitments and the other Borrower’s Obligations and the expiration or
termination of this Agreement. Notwithstanding the foregoing, if any Bank fails
to notify the Borrower of any funding loss or increased costs or reduction
incurred which would entitle such Bank to compensation pursuant to
Sections 2.10, 2.13 and/or 2.15 hereof within ninety (90) days after such Bank
obtains knowledge of such funding loss or increased costs or reduction, then
such Bank shall not be entitled to any compensation from the Borrower for such
funding loss or increased costs or reduction.

2.17Discretion of Banks as to Manner of Funding. Notwithstanding any provision
contained in this Agreement to the contrary, each Bank shall be entitled to fund
and maintain its funding of all or any part of its LIBOR Loans in any manner it
elects, it being understood, however, that for purposes of this Agreement all
determinations hereunder (including, without limitation, the determination of
each Bank’s funding losses and expenses under Section 2.10) shall be made

32

--------------------------------------------------------------------------------

 

as if such Bank had actually funded and maintained each LIBOR Loan through the
purchase of deposits having a maturity corresponding to the maturity of the
applicable Interest Period relating to the applicable LIBOR Loan and bearing an
interest rate equal to the applicable LIBOR Rate.

2.18Obligations of Banks are Several; Sharing of Payments.

(a)The obligations of the Banks hereunder to make Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Bank
to make any Loan or to make any payment under Section 9.03(c) on any date
required hereunder shall not relieve any other Bank of its corresponding
obligation to do so on such date, and no Bank shall be responsible for the
failure of any other Bank to so make its Loan or to make its payment under
Section 9.03(c).

(b)The Banks agree among themselves that, in the event that any Bank shall
directly or indirectly obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, banker’s lien or counterclaim,
through the realization, collection, sale or liquidation of any collateral or
otherwise) on account of or in respect of any of the Loans or any of the other
Borrower’s Obligations in excess of its Pro Rata Share of all such payments,
such Bank shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) from the other Banks participations in the
Loans or other Borrower’s Obligations owed to such other Banks in such amounts,
and make such other adjustments from time to time, as shall be equitable to the
end that the Banks share such payment ratably in accordance with their
respective Pro Rata Shares of the outstanding Loans and other Borrower’s
Obligations. The Banks further agree among themselves that (i) if any such
excess payment to a Bank shall be rescinded or must otherwise be restored, the
other Banks which shall have shared the benefit of such payment shall, by
repurchase of participation theretofore sold, or otherwise, return its share of
that benefit to the Bank whose payment shall have been rescinded or otherwise
restored, without interest and (ii) the provisions of this Section shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement. Borrower agrees that any
Banks so purchasing a participation in the Loans or other Borrower’s Obligations
to the other Banks may exercise all rights of set-off, banker’s lien and/or
counterclaim as fully as if such Banks were a holder of such Loan or other
Borrower’s Obligations in the amount of such participation. If under any
applicable Debtor Relief Law any Bank receives a secured claim in lieu of a
set-off to which this Section 2.18 would apply, such Banks shall, to the extent
practicable, exercise their rights in respect of such secured claim in a manner
consistent with the rights of the Banks entitled under this Section 2.18 to
share in the benefits of any recovery of such secured claim.

2.19Substitution of Banks. If (i) the obligation of any Bank to make LIBOR Loans
has been suspended pursuant to Section 2.12, (ii) any Bank has demanded
compensation under Sections 2.13 and/or 2.15 or payments from Borrower under
Section 2.20 or (iii) any Bank becomes a Defaulting Bank or Non-Consenting Bank
(in each case, an “Affected Bank”), the Borrower shall have the right, with the
assistance of the Administrative Agent, to, without recourse (and in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9.09), seek a mutually satisfactory substitute bank or banks (which may
be one or more of the Banks) (each a “Purchasing Bank”) to purchase the Loan and
Note, if any, and assume the Commitment of such Affected Bank. The Affected Bank
shall be obligated to sell its Note and assign its Commitment to such Purchasing
Bank or Purchasing Banks within fifteen (15) days after receiving notice from
the Borrower requiring it to do so, at an aggregate price equal to the

33

--------------------------------------------------------------------------------

 

outstanding principal amount of such Note, plus unpaid interest accrued thereon
up to but excluding the date of sale plus the amount of any compensation that
would be due to the Affected Bank under Section 2.10 if the Borrower had prepaid
the outstanding LIBOR Loans of the Affected Bank on the date of such sale. In
connection with any such sale, and as conditions thereof, (A) the Borrower shall
pay to the Affected Bank the sum of (y) all fees accrued for its account under
this Agreement to but excluding the date of such sale, and (z) any additional
compensation accrued for its account under Sections 2.13 and/or 2.15 to but
excluding the date of such sale, (B) in the case of such assignment resulting
from a request for compensation under Sections 2.13 and/or 2.15 or payment
required to be made under Section 2.20, such assignment will result in a
reduction of such compensation or payments thereafter, (C) in the case of an
assignment resulting from a Bank becoming a Non-Consenting Bank, the applicable
assignee shall have consented to the applicable waiver, consent or amendment and
(D) such assignment does not conflict with applicable Requirements of Law. Upon
such sale, (1) the Purchasing Bank or Purchasing Banks shall assume the Affected
Bank’s Commitment and the Affected Bank shall be released from its obligations
under this Agreement to a corresponding extent and (2) the Affected Bank, as
assignor, such Purchasing Bank, as assignee, the Borrower and the Administrative
Agent shall enter into an Assignment and Assumption Agreement in accordance with
Section 9.09(c), whereupon such Purchasing Bank shall be a Bank party to this
Agreement, shall be deemed to be an Assignee under this Agreement and shall have
all the rights and obligations of a Bank with a Commitment in an amount equal to
the Commitment of the Affected Bank. In connection with any assignment pursuant
to this Section, the Borrower shall pay to the Administrative Agent the
administrative fee of $3,500 for processing such assignment referred to in
Section 9.09(c). Upon the consummation of any sale pursuant to this
Section 2.19, the Affected Bank, the Administrative Agent and the Borrower shall
make appropriate arrangements so that, if requested, each Purchasing Bank
receives a new Note.

2.21Taxes.

(a)Any and all payments by the Borrower to or for the account of any Bank or the
Administrative Agent under any Transaction Document shall be made free and clear
of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from or in respect of
any sum payable under any Transaction Document to any Bank or the Administrative
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.20(a)) such Bank or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deduction for Taxes been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b)Without limiting the provisions of Section 2.20(a), the Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c)The Borrower agrees to indemnify each Bank and the Administrative Agent for
the full amount of any Indemnified Taxes or Other Taxes, respectively
(including, without limitation, any Indemnified Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 2.20), paid
by such Bank or the Administrative Agent (as the case may be) and

34

--------------------------------------------------------------------------------

 

any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
This indemnification shall be made within fifteen (15) days from the date such
Bank or the Administrative Agent (as the case may be) makes demand therefor,
accompanied by a certificate of such Bank or the Administrative Agent (as the
case may be) setting forth in reasonable detail its computation of the amount or
amounts to be paid to it hereunder.

(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall furnish to the
Administrative Agent (who shall forward the same to the applicable Bank), at its
address specified in Schedule 9.04, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)Any Foreign Bank that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Transaction Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.

(f)Without limiting the generality of the foregoing, in the event that the
Borrower is a resident for tax purposes in the United States, any Foreign Bank
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Bank is legally entitled to do so), whichever of the
following is applicable:

(i)duly completed copies of Internal Revenue Service Form W‑8BEN-E (or W-8BEN,
as applicable) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii)duly completed copies of Internal Revenue Service Form W‑8ECI,

(iii)in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Bank is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of

35

--------------------------------------------------------------------------------

 

the Code and (y) duly completed copies of Internal Revenue Service Form W‑8BEN-E
(or W-8BEN, as applicable),

(iv)if a payment made to a Bank under any Transaction Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Bank fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Withholding Agent (as defined below) (A) a certification signed
by the chief financial officer, principal accounting officer, treasurer or
controller and (B) other documentation reasonably requested by the Withholding
Agent sufficient for the Withholding Agent to comply with its obligations under
FATCA and to determine that such Bank has complied with such applicable
reporting requirements. Solely for purposes of this clause (iv), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
“Withholding Agent” means the Borrower or the Administrative Agent, or

(v)any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made; provided, however, that such Bank shall inform the Borrower
at such time as any previously provided tax form pursuant to Section 2.20(e) or
(f) expires or becomes obsolete, other than as a result of a change in law.

(g)If the Administrative Agent or any Bank determines, in its sole discretion
acting in good faith, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Bank or the Administrative Agent, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of such Bank or the Administrative Agent, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Bank in the event the Administrative Agent or such Bank is required to
repay such refund to such Governmental Authority. This Section 2.20(g) shall not
be construed to require any Bank or the Administrative Agent to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(h)Each Bank shall severally indemnify the Administrative Agent for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Bank’s failure to comply with the provisions
of Section 9.09(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Bank, in each case, that are paid
or payable by the Administrative Agent or the Borrower (as applicable) in
connection with any Transaction Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not

36

--------------------------------------------------------------------------------

 

such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.20(h) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Bank a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under any Transaction Document or otherwise payable by the Administrative Agent
to such Bank from any other source against any amount due to the Administrative
Agent under this Section 2.20(h).

(i)The provisions of this Section 2.20 shall survive any expiration or
termination of this Agreement and the payment of the Loans and the other
Borrower’s Obligations.

2.22Defaulting Banks.

(a)Notwithstanding anything to the contrary contained in this Agreement, if any
Bank becomes a Defaulting Bank, then, until such time as such Bank is no longer
a Defaulting Bank, to the extent permitted by applicable law:

(i)Such Defaulting Bank’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Required Banks and in Section 9.07.

(ii)Intentionally omitted.

(iii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Bank (whether voluntary
or mandatory, at maturity, pursuant to Section 7 or otherwise) shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Bank to
the Administrative Agent hereunder; second, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Bank has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Bank to fund Loans under this Agreement; fourth,
to the payment of any amounts owing to the Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Bank against that Defaulting
Bank as a result of such Defaulting Bank’s breach of its obligations under this
Agreement; fifth, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Bank as a result
of such Defaulting Bank’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Bank has not fully
funded its appropriate share, and (B) such Loans were made at a time when the
conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Banks on a Pro
Rata basis prior to being applied to the payment of any Loans

37

--------------------------------------------------------------------------------

 

of such Defaulting Bank. Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Bank, and each Bank irrevocably consents hereto.

(b)If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Bank should no longer be deemed to be a Defaulting
Bank, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Bank will, to the extent applicable, purchase that portion
of outstanding Loans of the other Banks or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Banks in accordance with their respective Pro Rata
Shares (without giving effect to Section 2.21(a)(iii)), whereupon such Bank will
cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Bank was a Defaulting Bank; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.

 

Section 3.

Intentionally omitted.

 

Section 4.

CONDITIONS PRECEDENT.

4.01Conditions to Closing and Initial Loans. Notwithstanding any provision
contained in this Agreement to the contrary, no Bank shall have any obligation
to make the Loan(s) on the Closing Date under this Agreement unless the
Administrative Agent shall have first received:

(a)this Agreement and, as requested by any Bank, Notes, all executed by a duly
authorized officer of the Borrower;

(b)a certificate of an authorized officer of the Borrower, dated as of the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, certifying and attaching the following:

(i)a copy of resolutions of the Board of Directors of the Borrower, duly adopted
or consented to, which authorize the execution, delivery and performance of this
Agreement, the Notes and the other Transaction Documents;

(ii)a copy of the Articles of Incorporation of the Borrower, including any
amendments thereto;

(iii)a copy of the Bylaws of the Borrower, including any amendments thereto;

(iv)an incumbency certificate, executed by the Secretary of the Borrower, which
shall identify by name and title and bear the signatures of all of the officers
and Authorized Individuals of the Borrower executing any of the Transaction
Documents;

38

--------------------------------------------------------------------------------

 

(v)a certificate of corporate good standing of the Borrower issued by the
appropriate Governmental Authority of its jurisdiction of incorporation;

(c)favorable opinions of Stinson LLP, special counsel to the Borrower;

(d)a certificate, signed by an authorized officer of the Borrower, dated the
Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that (i) all representations and warranties of
the Borrower contained in this Agreement and the other Transaction Documents
(A) that are qualified by materiality or Material Adverse Effect are true and
correct as so qualified and (B) that are not qualified by materiality or
Material Adverse Effect are true and correct in all material respects, in each
case as of the Closing Date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date),
(ii) no Default or Event of Default has occurred and is continuing, (iii) no
Material Adverse Effect has occurred since September 30, 2019, and there exists
no event, condition or state of facts that could reasonably be expected to
result in a Material Adverse Effect, and (iv) all conditions to the initial
extensions of credit hereunder set forth in this Section 4.01 have been
satisfied or waived as required hereunder;

(e)evidence satisfactory to the Administrative Agent that the Borrower has paid
all fees and reasonable expenses of the Administrative Agent and the Banks
required under any Transaction Document to be paid on or prior to the Closing
Date (including, to the extent invoiced prior to the Closing Date, reasonable
fees and expenses of counsel) in connection with this Agreement and the other
Transaction Documents;

(f)copies of the financial statements referred to in Section 5.09;

(g)[reserved];

(h)an Account Designation Letter, together with written instructions from an
Authorized Individual, including wire transfer information, directing the
payment of the proceeds of any Loans to be made hereunder;

(i)such other agreements, documents, instruments and certificates as the
Administrative Agent or any Bank may reasonably request no later than five
(5) Business Days prior to the Closing Date;

(j)the Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02(a);

(k)both immediately before and immediately after giving effect to such Loan, no
Default or Event of Default under this Agreement shall have occurred and be
continuing;

(l)all of the representations and warranties of the Borrower in this Agreement
and/or in any other Transaction Document (except the representations set forth
in Section 5.05 (other than clause (ii) thereof) and Section 5.08, each of which
shall only be made on the Closing Date) (i) that are qualified by materiality or
Material Adverse Effect shall be true and correct as so qualified and (ii) that
are not qualified by materiality or Material Adverse Effect shall be true and
correct in all

39

--------------------------------------------------------------------------------

 

material respects; in each case on and as of the date of such Loan as if made on
and as of the date of such Loan (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date);

(m)Upon the reasonable request of any Bank made at least ten days prior to the
Closing Date, the Borrower must have provided to such Bank the documentation and
other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, in each case at least five days prior to the Closing Date; and

(n)Upon the request of any Bank made at least five days prior to the Closing
Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower must deliver a Beneficial
Ownership Certification in relation to Borrower.

Without limiting the generality of the provisions of Section 8.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.

Each giving of a Notice of Borrowing and the making of each Loan shall be deemed
to be a representation and warranty by the Borrower on the date of such Loan as
to the facts specified in clauses (k) and (l) of this Section 4.01.

 

Section 5.

REPRESENTATIONS AND WARRANTIES.

The Borrower hereby represents and warrants to the Administrative Agent and each
other Bank that:

5.01Corporate Existence and Power. The Borrower: (a) is duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; (b) has all requisite corporate powers required to carry on its
business as now conducted; and (c) is qualified to transact business as a
foreign corporation in, and is in good standing under the laws of, all states in
which it is required by applicable law to maintain such qualification and good
standing except for those states in which the failure to qualify or maintain
good standing could not reasonably be expected to have a Material Adverse
Effect.

5.02Corporate Authorization. The execution, delivery and performance by the
Borrower of this Agreement, the Notes and the other Transaction Documents are
within the corporate powers of the Borrower and have been duly authorized by all
necessary corporate and other action on the part of the Borrower.

5.03Binding Effect. This Agreement, the Notes and the other Transaction
Documents have been duly executed and delivered by the Borrower and constitute
the legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency or other similar

40

--------------------------------------------------------------------------------

 

laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

5.04Governmental and Third-Party Authorization.No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority is or will be required as a condition to or otherwise in
connection with the due execution, delivery and performance by the Borrower of
this Agreement or any of the other Transaction Documents to which it is or will
be a party or the legality, validity or enforceability hereof or thereof, other
than (i) consents, authorizations and filings that have been (or on or prior to
the Closing Date will have been) made or obtained and that are (or on the
Closing Date will be) in full force and effect, which consents, authorizations
and filings are listed on Schedule 5.04 and (ii) consents and filings the
failure to obtain or make which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The Borrower has, and
is in good standing with respect to, all governmental approvals, licenses,
permits and authorizations necessary to conduct its business as presently
conducted and to own or lease and operate its properties, except for those the
failure to obtain which, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

5.05Litigation. Except as disclosed in filings with the Securities and Exchange
Commission prior to the Closing Date, there are no actions, investigations,
suits or proceedings pending or, to the knowledge of the Borrower, threatened,
at law, in equity or in arbitration, before any court, other Governmental
Authority, arbitrator or other Person, (i) against any of the Borrower or any of
its properties that, if adversely determined, could reasonably be expected to
have a Material Adverse Effect, or (ii) which questions the validity or
enforceability of this Agreement, any of the other Transaction Documents or any
of the transactions contemplated hereby or thereby.

5.06Taxes. The Borrower has filed all United States federal income tax returns
and other material tax returns and reports required to be filed by it and has
paid all taxes, assessments, fees and other charges levied upon it or upon its
properties that are shown thereon as due and payable, other than those that are
not yet delinquent or that are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP.

5.07Subsidiaries. Schedule 5.07 sets forth, as of the Closing Date (i) all of
the Material Subsidiaries, if any, of the Borrower and (ii) as to each of the
Borrower and each of its Material Subsidiaries, if any, the number of shares,
units or other interests of each class of Capital Stock outstanding, and the
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and similar rights. All outstanding shares of Capital
Stock of the Borrower and each of its Material Subsidiaries, if any, are duly
and validly issued, fully paid and nonassessable. Except for the shares of
Capital Stock and the other equity arrangements expressly indicated on
Schedule 5.07, as of the Closing Date there are no shares of Capital Stock,
warrants, rights, options or other equity securities, or other Capital Stock of
any of the Borrower of any of its Material Subsidiaries, if any, outstanding or
reserved for any purpose.

5.08No Material Adverse Effect. Except as disclosed in filings with the
Securities and Exchange Commission prior to the Closing Date (but excluding any
statement therein that is a risk factor or cautionary, predictive or
forward-looking in nature), as of the Closing Date there has been

41

--------------------------------------------------------------------------------

 

no Material Adverse Effect since September 30, 2019, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect.

5.09Financial Statements. The Borrower has made available to the Administrative
Agent and the Banks (by way of DebtX, pursuant to the Borrower’s filings with
the Securities and Exchange Commission or otherwise) (a) the audited
consolidated balance sheets and statements of income, capitalization, common
shareholders’ equity and cash flows of the Borrower and its Subsidiaries as of
and for the fiscal year of the Borrower ended September 30, 2019, all certified
by the Borrower’s independent certified public accountants, and (b) the
consolidated balance sheets and statements of income, capitalization, common
shareholders’ equity and cash flows of the Borrower and its Subsidiaries as of
and for the fiscal quarter of the Borrower ended December 31 2019, which
financial statements in each case have been prepared in accordance with GAAP
consistently applied. The Borrower further represents and warrants to the
Administrative Agent and each Bank that the balance sheets referred to the above
and their accompanying notes (if any) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
thereof, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (b) above.

5.10Compliance With Other Instruments; None Burdensome. None of the execution
and delivery by the Borrower of the Transaction Documents, the performance by
the Borrower of its obligations under the Transaction Documents or the borrowing
and/or repayment of Loans by the Borrower under this Agreement will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under or result in any violation of, any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower, any of the provisions of the Articles of Incorporation or Bylaws of
the Borrower or any of the provisions of any indenture, agreement, document,
instrument or undertaking to which the Borrower is a party or subject, or by
which the Borrower or any property or assets of the Borrower is bound, or result
in the creation or imposition of any security interest, lien or encumbrance on
any of the property or assets of the Borrower pursuant to the terms of any such
material indenture, agreement, document, instrument or undertaking.

5.11ERISA.

(a)Except as would not result or be reasonably expected to result in a Material
Adverse Effect: (a) the Borrower is in compliance with the applicable provisions
of ERISA, and each Plan is and has been administered in compliance with all
applicable Requirements of Law, including, without limitation, the applicable
provisions of ERISA and the Code, (b)  no ERISA Event (i) has occurred within
the five-year period prior to the Closing Date, (ii) has occurred and is
continuing, or (iii) to the knowledge of the Borrower, is reasonably expected to
occur with respect to any Plan, (c) the Borrower and ERISA Affiliates have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and have not incurred any liability to the PBGC
or a Plan under Title IV of ERISA in connection with termination of a Plan.

(a)As of the Closing Date, the Borrower is not nor will be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans to repay the Loans.

42

--------------------------------------------------------------------------------

 

5.12Regulation U. The Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of The
Board of Governors of the Federal Reserve System, as amended) and no part of the
proceeds of any Loan will be used (a) to purchase or carry margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock,
or to refund or repay indebtedness originally incurred for such purpose, in each
case, in a manner that would violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as in effect from time to time, or
(b) for any purpose which entails a violation of, or which is inconsistent with,
the provisions of any of the Regulations of The Board of Governors of the
Federal Reserve System, including, without limitation, Regulations U, T or X
thereof, as amended. If requested by the Administrative Agent or any Bank, the
Borrower shall furnish to the Administrative Agent and each Bank a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U.

5.13Investment Company Act of 1940. The Borrower is not an “investment company”
as that term is defined in the Investment Company Act of 1940, as amended.

5.14Intentionally omitted.

5.15Labor Relations. The Borrower is not engaged in any unfair labor practice
within the meaning of the National Labor Relations Act of 1947, as amended,
except for any unfair labor practice that has not had or would not reasonably be
expected to have a Material Adverse Effect.

5.16Use of Proceeds. The proceeds of the Loans shall be used by the Borrower for
general corporate purposes not in contravention of any Requirement of Law or of
any Transaction Document.

5.17Compliance with Laws. The Borrower is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, except
where failure to be in compliance would not have or would not reasonably be
expected to have a Material Adverse Effect.

5.18Full Disclosure.

(a)All factual information heretofore, contemporaneously or hereafter furnished
in writing to the Administrative Agent, the Arranger or any Bank by or on behalf
of the Borrower or any of its Subsidiaries for purposes of or in connection with
this Agreement and the other Transaction Documents, when taken together with
disclosures made in the Borrower’s filings with the Securities and Exchange
Commission, is or will be true and accurate in all material respects on the date
as of which such information is dated or certified (or, if such information has
been updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
herein and therein, in light of the circumstances under which such information
was provided, not misleading in any material respect; provided that, with
respect to projections, budgets and other estimates, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

43

--------------------------------------------------------------------------------

 

(b)As of the Closing Date, the information included in any Beneficial Ownership
Certification is true and correct in all respects.

5.19Anti-Corruption Laws; Anti-Terrorism Laws; OFAC; Sanctions.

(a)The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower and its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.  The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

(b)The Borrower and its Subsidiaries are in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, the International
Emergency Economic Powers Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the USA PATRIOT Act.

(c)Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, employee, agent or Affiliate of the Borrower or
any of its Subsidiaries is a Sanctioned Person, nor is the Borrower or any of
its Subsidiaries located, organized or resident in any country or territory that
is the subject of Sanctions.

(d)No part of the proceeds of the Loans will be used by the Borrower (i) in
violation of Anti-Corruption Laws or applicable Sanctions or (ii) for the
purpose of financing any activities or business of or with any Sanctioned
Person.

5.20No Default. No Default or Event of Default under this Agreement has occurred
and is continuing.

5.21Affected Financial Institutions.  The Borrower is not an Affected Financial
Institution.

 

Section 6.

COVENANTS.

6.01Affirmative Covenants of the Borrower. The Borrower covenants and agrees
that, so long as (a) any Bank has any obligation to make any Loan under this
Agreement, and/or (b) any of the Borrower’s Obligations remain unpaid (other
than contingent indemnification or expense reimbursement obligations to the
extent no claim giving rise thereto has been asserted):

(a)Information. The Borrower will make available, deliver or cause to be
delivered to the Administrative Agent (who shall forward copies thereof to each
Bank):

(i)within ninety (90) days (or such additional extended period as allowed by the
Securities and Exchange Commission, not to exceed fifteen (15) days) after the
end of each fiscal year of the Borrower, beginning with the fiscal year ending
September 30, 2020: an audited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such fiscal year and the related audited
consolidated statements of income, capitalization,

44

--------------------------------------------------------------------------------

 

common shareholders’ equity and cash flows for such fiscal year, including notes
thereto, setting forth in each case, in comparative form, the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, together with a report and opinion thereon by Deloitte & Touche LLP or any
other independent certified public accounting firm of recognized national
standing reasonably acceptable to the Administrative Agent prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit or with respect to accounting principles followed by the
Borrower or any of its Subsidiaries not in accordance with GAAP; provided,
however, that making available to the Administrative Agent copies of the Annual
Report on Form 10‑K of the Borrower for such fiscal year filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 6.01(a)(i);

(ii)within forty-five (45) days (or such additional extended period as allowed
by the Securities and Exchange Commission, not to exceed fifteen (15) days)
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Borrower, beginning with the fiscal quarter ending March 31, 2020, an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income, common shareholders’ equity and cash flows for such fiscal quarter
and for the portion of the Borrower’s fiscal year ended at the end of such
fiscal quarter, setting forth in each case in comparative form, the figures for
the corresponding fiscal quarter and the corresponding portion of the Borrower’s
previous fiscal year, all in reasonable detail and satisfactory in form to the
Required Banks and certified (subject to normal year-end adjustments and absence
of footnote disclosures) as to fairness of presentation, consistency and
compliance with GAAP by the chief financial officer of the Borrower; provided,
however, that making available to the Administrative Agent copies of the
Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter filed with
the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 6.01(a)(ii);

(iii)within the timeframes outlined in Sections 6.01(a)(i) and (ii) above, as
applicable, a certificate of a Financial Officer of the Borrower substantially
in the form attached hereto as Exhibit C and incorporated herein by reference
(A) stating whether there exists on the date of such certificate any Default or
Event of Default and, if any Default or Event of Default then exists, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto and (B) certifying that the Borrower is in
compliance with the financial covenant contained in Section 6.02; and

(iv)with reasonable promptness, such further information regarding the business,
affairs and financial condition of the Borrower as the Administrative Agent or
any Bank may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) the Borrower notifies the
Administrative Agent that such documents have become available on the Security
Exchange Commission’s EDGAR

45

--------------------------------------------------------------------------------

 

Database; (ii) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the internet at the website address listed
in Schedule 9.04; or (iii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Bank and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Bank that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Bank and (ii) the Borrower shall notify the Administrative Agent and each
Bank (by telecopier or electronic mail) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.

(b)Corporate Existence; Maintenance of Properties; Insurance. The Borrower will
do all things necessary to (i) preserve and keep in full force and effect at all
times its corporate existence and all permits, licenses, franchises and other
rights material to its business except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect, (ii) be duly
qualified to do business and be in good standing in all jurisdictions where the
nature of its business or its ownership of property or assets requires such
qualification except for those jurisdictions in which the failure to qualify or
be in good standing could not reasonably be expected to have a Material Adverse
Effect, (iii) keep all material properties in good working order and condition
(normal wear and tear and damage by casualty excepted) and from time to time
make all necessary repairs to and renewals and replacements of such properties,
except to the extent that any of such properties are obsolete or are being
replaced or, in the good faith judgment of the Borrower, are no longer useful or
desirable in the conduct of the business of the Borrower and (iv) maintain with
financially sound and reputable insurance companies insurance or through its own
program of self-insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons.

(c)Compliance with Laws, Regulations, Etc. The Borrower will, and will cause
each of its Subsidiaries, to comply with any and all Requirements of Law
applicable in respect of the conduct of its business and ownership and operation
of its properties and obtain any and all licenses, permits, franchises and other
governmental and regulatory authorizations necessary to the ownership of its
properties or assets or to the conduct of its business, the violation of which
or the failure to comply with or obtain would reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

46

--------------------------------------------------------------------------------

 

(d)Notices. The Borrower will notify the Administrative Agent in writing of any
of the following within five (5) Business Days (as to Section 6.01(d)(i) below
to the extent continuing on the date of such statement) and within fifteen
(15) Business Days (as to Sections 6.01(d)(ii), 6.01(d)(iii), and 6.01(d)(iv)
below) after any of the Financial Officers of the Borrower has actual knowledge
thereof, describing the same and, if applicable, the steps being taken by the
Person(s) affected with respect thereto:

(i)the occurrence of any Default or Event of Default;

(ii)the entry of any judgment against the Borrower or any Subsidiary in an
amount of at least $35,000,000 (to the extent not paid or covered by insurance
provided by a carrier who has acknowledged coverage);

(iii)any environmental claim or any other action or investigation with respect
to the existence or potential existence of any hazardous substances instituted
or threatened with respect to the Borrower or any Subsidiary of the Borrower or
any of the properties or facilities owned, leased or operated by the Borrower or
such Subsidiary which could reasonably be expected to have a Material Adverse
Effect with respect to the Borrower, and any known condition or occurrence on
any of the properties or facilities owned, leased or operated by the Borrower or
such Subsidiary which constitutes a violation of any Environmental Laws or which
gives rise to a reporting obligation or requires removal or remediation under
any Environmental Laws in each case which could reasonably be expected to have a
Material Adverse Effect;

(iv)the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect, together with (A) a written statement of a
Financial Officer of the Borrower specifying the details of such ERISA Event and
the action that the Borrower has taken and proposes to take with respect
thereto, (B) a copy of any notice with respect to such ERISA Event that may be
required to be filed with the PBGC and (C) a copy of any notice delivered by the
PBGC to the Borrower or an ERISA Affiliate with respect to such ERISA Event; and

(v)any change in the information provided in any Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

(e)Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the Borrower’s properties; provided, however, that the Borrower
shall not be required to pay any such tax, assessment, charge, levy or claim
that is being contested in good faith and by proper proceedings and as to which
the Borrower is maintaining adequate reserves with respect thereto in accordance
with GAAP.

47

--------------------------------------------------------------------------------

 

(f)Maintenance of Books and Records; Inspection. The Borrower will and will
cause each of its Subsidiaries to, (i) maintain in all material respects
complete and adequate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP and in material compliance with
the requirements of any Governmental Authority having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Bank to visit
and inspect its properties and examine or audit its books and records and their
accounts receivable and inventory and make copies and memoranda of them, and to
discuss its affairs, finances and accounts with its officers and employees, in
each case, all at the expense of the Administrative Agent or Bank, upon ten
(10) Business Days’ prior notice to the Borrower and during the Borrower’s
normal business hours and no more frequently than once during any fiscal year
unless an Event of Default has occurred and is continuing; provided, however,
that the Borrower reserves the right to restrict access to any of its or its
Subsidiaries’ facilities in accordance with reasonably adopted procedures
relating to safety and security.

(g)Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that the same are being contested in good faith by appropriate
proceedings or to the extent the failure to conduct or complete any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.

(h)Further Assurances. The Borrower will execute and deliver to the
Administrative Agent and each Bank, at any time and from time to time, any and
all further agreements, documents and instruments, and take any and all further
actions which may be required under applicable law, or which the Administrative
Agent or any Bank may from time to time reasonably request, in order to
effectuate the transactions contemplated by this Agreement and the other
Transaction Documents.

(i)Subsidiaries. If the Borrower creates, forms or acquires any Subsidiary which
owns more than 10% of the consolidated assets of the Borrower and its
Subsidiaries on or after the date of this Agreement, the Borrower will,
contemporaneously with the creation, formation or acquisition of such
Subsidiary, cause such Subsidiary to execute a guaranty agreement with respect
to the Borrower’s Obligations of the Borrower in a form reasonably acceptable to
the Administrative Agent, provided that no such Subsidiary shall be required to
execute a guaranty agreement so long as prohibited to do so by any regulatory
authority having jurisdiction over it.  Notwithstanding the foregoing, (i) in no
event shall Spire Missouri or Spire Alabama, or any of their respective
Subsidiaries, be required to guarantee any obligations of the Borrower, and (ii)
no Subsidiary that is a Foreign Subsidiary of the Borrower shall be required to
execute a guaranty agreement if, in the reasonable opinion of the Borrower,
entering into such guaranty agreement may have adverse tax consequences under
Section 956 of the Code or other applicable laws.

6.02Maximum Consolidated Capitalization Ratio. The Borrower will have, at the
end of each of its fiscal quarters, a Consolidated Capitalization Ratio of not
more than seventy percent (70%).

48

--------------------------------------------------------------------------------

 

6.03Negative Covenants of the Borrower. The Borrower covenants and agrees that,
so long as the Administrative Agent and any Bank have any obligation to make any
Loan, or any of the Borrower’s Obligations remain unpaid (other than contingent
indemnification or expense reimbursement obligations to the extent no claim
giving rise thereto has been asserted), unless the prior written consent of the
Required Banks is obtained:

(a)Limitation on Liens. The Borrower will not, and will not cause or permit any
Subsidiary to, create, incur or assume, or suffer to be incurred or to exist,
any Lien on any of its property, whether now owned or hereafter acquired, or
upon any income or profits therefrom, except for Permitted Liens.

(b)Consolidation, Merger, Sale of Property, Etc.

(i)The Borrower will not, and it will not cause or permit any Subsidiary to,
directly or indirectly merge or consolidate with or into any other Person or
permit any other Person to merge into or with or consolidate with it, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing, provided that
in any merger or consolidation involving the Borrower, (A) the Borrower shall be
the surviving Person, (B) after giving effect thereto, at least two of the
Borrower’s Debt Ratings by S&P, Moody’s and Fitch shall be no lower than BBB-,
Baa3, BBB-, respectively and (C) such merger or consolidation would not
reasonably be expected to materially and adversely affect the Borrower’s ability
to perform its obligations under this Agreement. The Borrower's “Debt Rating”
means, as of any date of determination, the rating as determined by any of S&P,
Fitch or Moody’s of the Borrower’s senior unsecured non-credit enhanced
long-term indebtedness.

(ii)The Borrower will not, and will not cause or permit any Subsidiary to,
(A) sell, assign, lease, transfer, abandon or otherwise dispose of any of its
property (including, without limitation, any shares of Capital Stock or other
equity interests of a Subsidiary owned by the Borrower or another Subsidiary) or
(B) issue, sell or otherwise dispose of any shares of Capital Stock or other
equity interests of any Subsidiary; provided, however, that the Borrower and
each Subsidiary may (1) sell, assign, lease, transfer, abandon or otherwise
dispose of (x) any of its natural gas inventory or past-due accounts receivable
in the ordinary course of business, (y) any of its property to the Borrower or
any Subsidiary, provided that, if at any time more than ten percent (10%) of the
consolidated assets of the Borrower and all of its Subsidiaries are transferred
from the Borrower to a Subsidiary, such Subsidiary shall then execute a
guarantee agreement with respect to the Borrower’s Obligations in a form
reasonably acceptable to the Administrative Agent and Required Banks (except
that no such Subsidiary shall be required to execute a guaranty agreement if
such Subsidiary is expressly exempted from providing a guaranty agreement
pursuant to Section 6.01(i)), and (z) any of its other property (whether in one
transaction or a series of transactions) so long as the value of such property
sold, assigned, leased, transferred, abandoned or otherwise disposed of in any
fiscal year under this clause (z) (including in connection with the Permitted
Securitization) shall not exceed ten percent (10%) of the consolidated assets of
the Borrower and all of its Subsidiaries as determined on a consolidated basis
as of the last day of the immediately preceding fiscal year, and (2) issue to
any Person shares of Capital Stock of any non-Material Subsidiary that is not a

49

--------------------------------------------------------------------------------

 

guarantor hereunder; and provided further, however, that (A) nothing in this
Agreement shall limit or restrict the Borrower’s or any Subsidiary's use of
financial instruments or natural gas contracts under its gas supply risk
management program, and (B) nothing in this Section shall restrict the Borrower
or any of its Subsidiaries from (x) forming any Subsidiary or (y) issuing any
Capital Stock or other equity interests of such Person to the Borrower or any of
its direct or indirect wholly-owned Domestic Subsidiaries.

(c)Sale or Discount of Accounts. The Borrower will not, and it will not cause or
permit any Subsidiary to, sell or discount (other than prompt payment discounts
granted in the ordinary course of business) any of its notes or accounts
receivable or chattel paper generated from the sale of natural gas, except for
(i) past due accounts that may be sold in the ordinary course of business and to
the extent permitted under Section 6.03(b)(ii) and (ii) Permitted
Securitizations that comply with clause (z) of Section 6.03(b)(ii).

(d)Transactions with Affiliates. The Borrower will not, and it will not cause or
permit any Subsidiary to, enter into or be a party to any transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the foregoing restrictions shall not apply to: (i) any issuances of stock
to the Borrower, (ii) payment of any lawful distributions on its issued stock,
and (iii) payment or grant of reasonable compensation, benefits and indemnities
to any director, officers, employee or agent of the Borrower or any Subsidiary.
Notwithstanding the foregoing, nothing in this Section 6.03(d) shall restrict
transactions with any Affiliate that have been approved by or are entered into
pursuant to any orders or decisions of any Governmental Authority having
jurisdiction over the Borrower or any of its Subsidiaries, including without
limitation the Federal Energy Regulatory Commission, the Missouri Public Service
Commission or the Alabama Public Service Commission (or any successor commission
or organization).

(e)Changes in Nature of Business. The Borrower will not, and it will not cause
or permit any Subsidiary to, materially alter the general nature of the business
of the Borrower and its Subsidiaries, considered as a whole, from the general
nature of the business and reasonable extensions thereof engaged in by the
Borrower and its Subsidiaries as of the date of this Agreement.

(f)Permitted Investments; Acquisitions. The Borrower will not, and it will not
cause or permit any Subsidiary to, directly or indirectly, make any Investments
except for Permitted Investments. The Borrower will not, and it will not cause
or permit any Subsidiary to, directly or indirectly, make any Acquisitions the
result of which would be to change substantially the general nature of the
business engaged in by the Borrower and its Subsidiaries, considered as a whole,
as of the date of this Agreement and reasonable extensions thereof.

(g)Limitations on Restrictive Agreements. The Borrower will not, and it will not
cause or permit any Subsidiary to, enter into, or permit to exist, any agreement
with any Person which prohibits the Borrower or such Subsidiary, as the case may
be, from performing its contractual obligations under this Agreement.

50

--------------------------------------------------------------------------------

 

6.04Use of Proceeds. The Borrower covenants and agrees that the proceeds of the
Loans will be used exclusively (i) for the working capital and general corporate
purposes of the Borrower, and (ii) to pay or reimburse permitted fees and
expenses in connection with this Agreement.  The Borrower will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Borrowings to purchase
or carry any “margin stock” (as defined in Regulation U) in each case in
violation of Section 5.12 above.  The Borrower will not request any Loan, and
will not use, and the Borrower will ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws. The Borrower will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise).

 

Section 7.

EVENTS OF DEFAULT.

If any of the following (each of the following herein sometimes called an “Event
of Default”) shall occur and be continuing:

7.01

The Borrower shall fail to pay any of the Borrower’s Obligations constituting
principal due under the Loans as and when the same shall become due and payable,
whether by reason of demand, maturity, acceleration or otherwise;

7.02

The Borrower shall fail to pay any of the Borrower’s Obligations constituting
interest, fees or other amounts (other than any principal due under the Loans)
within five (5) Business Days after the date the same shall first become due and
payable, whether by reason of demand, maturity, acceleration or otherwise;

7.03

Any representation or warranty made by the Borrower in this Agreement, in any
other Transaction Document or in any certificate, agreement, instrument or
written statement furnished or made or delivered pursuant hereto or thereto or
in connection herewith or therewith, shall prove to have been untrue or
incorrect in any material respect on the date as of which it was deemed made;

7.04

The Borrower shall fail to perform or observe any term, covenant or provision
contained in Sections 6.01(d), 6.02, 6.03, or 6.04 above; or the Borrower shall
fail to perform or observe any term, covenant or provision contained in
Sections 2.01(b) or 6.01(a) above and such failure shall continue unremedied for
a period of five (5) Business Days after the earlier of any Financial Officer of
the Borrower obtaining actual knowledge of such failure or written notice
thereof given to the Borrower by the Administrative Agent.

7.05

The Borrower shall fail to perform or observe any other term, covenant or
provision contained in this Agreement (other than those specified in
Sections 7.01, 7.02, 7.03 or 7.04 above) and any such failure shall remain
unremedied for thirty (30) days after the earlier of (i) written

51

--------------------------------------------------------------------------------

 

notice of default is given to the Borrower by the Administrative Agent or any
Bank or (ii) any Financial Officer of the Borrower obtaining actual knowledge of
such default;

7.06

This Agreement or any of the other Transaction Documents shall at any time for
any reason (other than termination of this Agreement or such other Transaction
Documents, as the case may be, in accordance with its terms) cease to be in full
force and effect or shall be declared to be null and void by a court of
competent jurisdiction, or if the validity or enforceability thereof shall be
contested or denied by the Borrower in writing, or if the transactions completed
hereunder or thereunder shall be contested by the Borrower or if the Borrower
shall deny in writing that it has any further liability or obligation hereunder
or thereunder;

7.07

The Borrower or any Material Subsidiary, if any, shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other Federal, state or foreign bankruptcy, insolvency,
receivership, liquidation or similar law, (ii) consent to the institution of, or
fail to contravene in a timely and appropriate manner, any such proceeding or
the filing of any such petition, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator or similar official of itself or
of a substantial part of its property or assets, (iv) file an answer admitting
the material allegations of a petition filed against itself in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any corporate or other action for the
purpose of effecting any of the foregoing;

7.08

An involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of the
Borrower or any Material Subsidiary, if any, or of a substantial part of the
property or assets of the Borrower or such Material Subsidiary, under Title 11
of the United States Code or any other Federal, state or foreign bankruptcy,
insolvency, receivership, liquidation or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator or similar official of the Borrower
or any Material Subsidiary, if any, or of a substantial part of the property or
assets of the Borrower or such Material Subsidiary or (iii) the winding-up or
liquidation of the Borrower or any Material Subsidiary, if any, and such
proceeding or petition shall continue undismissed for sixty (60) consecutive
days or an order or decree approving or ordering any of the foregoing shall
continue unstayed and in effect for sixty (60) consecutive days;

7.09

The Borrower or any Material Subsidiary, if any, (i) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Debt (other than Debt hereunder and Debt
under Swap Contracts) having an aggregate principal amount of more than
$35,000,000, or (ii) fails to observe or perform any other agreement or
condition relating to any such Debt or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Debt or the beneficiary or beneficiaries of any Guarantee in respect
thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Debt to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Debt to be made, prior to its stated maturity, or
such Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (iii) there occurs under any Swap Contract an Early Termination
Date

52

--------------------------------------------------------------------------------

 

(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Material Subsidiary, if any,
is the Defaulting Party (as defined in such Swap Contract) or (B) any Additional
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Material Subsidiary, if any, is the Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Material Subsidiary, if any, as a result thereof is greater than
$35,000,000;

7.10

The Borrower or any Material Subsidiary, if any, shall have a final judgment in
an amount in excess of $35,000,000 (to the extent not paid or covered by
insurance provided by a carrier who has acknowledged coverage) entered against
it by a court having jurisdiction in the premises and such judgment shall
continue unsatisfied for sixty (60) days; provided, however, that if such
judgment provides for periodic payments over time, then the Borrower or such
Material Subsidiary, if any, shall have a grace period of thirty (30) days with
respect to such periodic payment;

7.11

The occurrence of any Change of Control Event; or

7.12

Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan that, when taken together with all
other ERISA Events and other events or conditions that have occurred or are then
existing, has or could reasonably be expected to result in a Material Adverse
Effect;

THEN, and in each such event (other than an event described in Sections 7.07 or
7.08), the Administrative Agent may, with the consent of the Required Banks, or
shall, upon the request of the Required Banks, (i) declare that the obligation
of the Banks to make Loans have terminated, whereupon such obligations of the
Banks shall be immediately and forthwith terminated, (ii) declare the entire
outstanding principal balance of and all accrued and unpaid interest on the
Loans and all of the other Borrower’s Obligations to be forthwith due and
payable, whereupon all of the unpaid principal balance of and all accrued and
unpaid interest on the Loans and all of such other Borrower’s Obligations shall
become and be immediately due and payable, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Borrower, and (iii) exercise any and all other rights and remedies which they
may have under any of the other Transaction Documents or under applicable law;
provided, however, that upon the occurrence of any event described in
Sections 7.07 or 7.08, the obligation of the Banks to make Loans under this
Agreement shall automatically terminate and the entire outstanding principal
balance of and all accrued and unpaid interest on the Loans and all of the other
Borrower’s Obligations shall automatically become immediately due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower, and the Administrative Agent, and
the Banks may exercise any and all other rights and remedies which they may have
under any of the other Transaction Documents or under applicable law.

 

Section 8.

ADMINISTRATIVE AGENT

8.01Appointment and Authority. Each of the Banks hereby irrevocably appoints US
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Transaction Documents and authorizes the Administrative Agent to take such
actions on its behalf and to

53

--------------------------------------------------------------------------------

 

exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 8.06, the provisions of this
Section are solely for the benefit of the Administrative Agent and the Banks,
and neither the Borrower nor any of its Subsidiaries shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Transaction Document (or
any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

8.02Rights as a Bank. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Administrative Agent
and the term “Bank” or “Banks” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.

8.03Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other
Transaction Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Transaction Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Banks as shall be
expressly provided for herein or in the other Transaction Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Transaction Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Bank in violation of any
Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Transaction
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

54

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.07 and Section 7) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by the Borrower or a Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Transaction Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Transaction Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

8.04Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Bank unless the Administrative Agent shall have received notice to the
contrary from such Bank prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

8.05Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Transaction Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable

55

--------------------------------------------------------------------------------

 

judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

8.06Resignation of Administrative Agent. The Administrative Agent may resign as
the Administrative Agent for the Banks under this Agreement and the other
Transaction Documents at any time by giving notice in writing to the Banks and
the Borrower. Such resignation shall take effect upon appointment of such
successor Administrative Agent. Upon receipt of any such notice of resignation
and subject to the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), the Required Banks shall have the right to
appoint a successor Administrative Agent who shall be a Bank and who shall be
entitled to all of the rights of, and vested with the same powers as, the
original Administrative Agent under this Agreement and the other Transaction
Documents. In the event a successor Administrative Agent shall not have been
appointed within the thirty (30) day period following the giving of notice by
the Administrative Agent, subject to the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), the Administrative Agent may
appoint its own successor; provided that if the Administrative Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents (except that in the case of any collateral security, held
by the Administrative Agent on behalf of the Banks under any of the Transaction
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Bank directly, until such time as the Required Banks appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as the Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Transaction Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Transaction Documents, the provisions of this Section and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.

8.07Non-Reliance on Administrative Agent and Other Banks. Each Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Transaction Document or any related agreement or any document furnished
hereunder or thereunder.

56

--------------------------------------------------------------------------------

 

8.08No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the agents or arrangers, if any, listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Transaction Documents, except in its capacity, as applicable, as the
Administrative Agent or a Bank hereunder.

8.09Enforcement. Each Bank hereby agrees that, except as otherwise provided in
any Transaction Documents or with the written consent of the Administrative
Agent and the Required Banks, it will not take any enforcement action,
accelerate obligations under any Transaction Documents, or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, Uniform Commercial Code sales or other similar dispositions of
collateral, if any.

 

Section 9.

GENERAL.

9.01No Waiver; Remedies Cumulative. No failure or delay by the Administrative
Agent or any Bank in exercising any right, remedy, power or privilege under this
Agreement or under any other Transaction Document shall operate as a waiver
thereof; nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights and remedies provided in this Agreement and in the other
Transaction Documents are cumulative and not exclusive of any remedies provided
by law. Nothing herein contained shall in any way affect the right of the
Administrative Agent or any Bank to exercise any statutory or common law right
of banker’s lien or set-off. No course of dealing between the Borrower, the
Administrative Agent or the Banks or their agents or employees shall be
effective to amend, modify or discharge any provision of this Agreement or any
other Transaction Document or to constitute a waiver of any Default or Event of
Default. No notice to or demand upon the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Administrative Agent or
any Bank to exercise any right or remedy or take any other or further action in
any circumstances without notice or demand.

9.02Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default, each Bank and its respective Affiliates is hereby authorized
at any time and from time to time, without notice to the Borrower (any such
notice being expressly waived by the Borrower) and to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final, but specifically excluding any trust or
segregated accounts) at any time held by such Bank and any and all other
indebtedness at any time owing by such Bank or any such Affiliate to or for the
credit or account of the Borrower against any and all of the Borrower’s
Obligations now or hereafter existing under this Agreement irrespective of
whether or not such Bank shall have made any demand under this Agreement or
under any of the other Transaction Documents and although such obligations may
be contingent or unmatured or are owed to a branch or office of such Bank
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Bank shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent and the Banks, and (y) the
Defaulting Bank shall provide promptly to the Administrative Agent a statement
describing in

57

--------------------------------------------------------------------------------

 

reasonable detail the obligations owing to such Defaulting Bank as to which it
exercised such right of setoff. Each Bank agrees to promptly notify the Borrower
after any such set-off and application made by such Bank, provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Banks under this Section 9.02 are in
addition to any other rights and remedies (including, without limitation, other
rights of set-off) which the Banks may have.

9.03Costs and Expenses; General Indemnity.

(a)Costs and Expenses. The Borrower agrees, whether or not any Loan is made
under this Agreement, to pay or reimburse the Administrative Agent and each Bank
upon demand for (i) all reasonable documented out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by the Administrative Agent and its Affiliates in connection with the
syndication, preparation, documentation, negotiation and/or execution of this
Agreement and/or any of the other Transaction Documents (ii) all recording,
filing and search fees and expenses incurred by the Administrative Agent in
connection with this Agreement and/or any of the other Transaction Documents,
(iii) all reasonable documented out-of-pocket costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) incurred by the
Administrative Agent in connection with the (A) the preparation, documentation,
negotiation and execution of any amendment, modification, extension, renewal or
restatement of this Agreement and/or any of the other Transaction Documents or
(B) the preparation of any waiver or consent under this Agreement or under any
of the other Transaction Documents, (iv) if an Event of Default occurs, all
reasonable documented out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred by the
Administrative Agent or any Bank in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom and (v) any
civil penalty or fine assessed by OFAC against, and all reasonable documented
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent or any Bank as a
result of conduct of the Borrower that violates a sanction enforced OFAC. The
Borrower further agrees to pay or reimburse the Administrative Agent and each
Bank upon demand for any stamp or other similar taxes which may be payable with
respect to the execution, delivery, recording and/or filing of this Agreement
and/or any of the other Transaction Documents. The Borrower acknowledges and
agrees that such attorneys’ fees and expenses referred to above shall be
determined on the basis of rates then generally applicable to the attorneys (and
all paralegals, accountants and other staff employed by such attorneys) retained
by the Administrative Agent or any Bank. All of the obligations of the Borrower
under this Section 9.03(a) shall survive the satisfaction and payment of the
Borrower’s Obligations and the termination of this Agreement.

(b)Indemnity by the Borrower. In addition to the payment of expenses pursuant to
Section 9.03(a), whether or not the transactions contemplated hereby shall be
consummated, the Borrower hereby agrees to defend, indemnify, pay and hold the
Administrative Agent (and any sub-agent thereof), each Bank, any holders of the
Loans, and any Related Party of any of the foregoing Persons (collectively, the
“Indemnitees”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
disbursements, costs and expenses of any kind or nature whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for such
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Indemnitees

58

--------------------------------------------------------------------------------

 

shall be designated a party thereto, provided that the Indemnitees shall share
counsel to defend their interests to the extent legally practicable), that may
be imposed on, incurred by or asserted against the Indemnitees by any third
party or by the Borrower, in any manner relating to or arising out of (i) the
execution or delivery of this Agreement, any of the other Transaction Documents
or any other agreement, document or instrument executed and delivered by the
Borrower in connection herewith or therewith, the statements contained in any
commitment letters delivered by the Administrative Agent or any Bank, the
agreement of the Banks to make the Loans under this Agreement, (ii) any Loan or
the use or intended use of the proceeds thereof (iii) any actual or alleged
presence or release of hazardous substances on or from any property owned or
operated by the Borrower, or any environmental claim related in any way to the
Borrower or any of its Subsidiaries and (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto (collectively, the “Indemnified Liabilities”); provided that no
Indemnitee will have any right to indemnification for any of the foregoing to
the extent resulting from such Indemnitee’s own fraud, gross negligence or
willful misconduct or, pursuant to a claim initiated by the Borrower, a breach
in bad faith by such indemnified party of its obligations hereunder, in each
case as determined by a final non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. The provisions of the undertakings and
indemnification set out in this Section 9.03(a) shall survive satisfaction and
payment of the Borrower’s Obligations and the termination of this Agreement.

(c)Indemnity by Banks. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Sections 9.03(a) and (b) to be paid
by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Bank severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Bank’s proportion (based on the percentages as used in determining
the Required Banks as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Banks under this Section 9.03(c) are subject to the provisions of
Section 2.18(a).

(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereunder shall assert, and each party hereunder hereby
waives, any claim against any other party hereunder, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Transaction Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided, however, that the obligation of
the Borrower to indemnify the Indemnitees as otherwise set forth herein arising
from claims brought by third parties shall not be limited by the foregoing. No
Indemnitee referred to in clause (b) above shall be liable for any

59

--------------------------------------------------------------------------------

 

damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Transaction Documents or the transactions contemplated hereby or thereby;
provided, however, that such use was not due to the gross negligence, willful
misconduct or breach in bad faith by an Indemnitee referred to in clause (b)
above.

9.04Notices.

(a)Notices Generally. Each notice, request, demand, consent, confirmation or
other communication under this Agreement shall be in writing and delivered in
person or sent by facsimile, recognized overnight courier or registered or
certified mail, return receipt requested and postage prepaid, to the applicable
party as follows: (a) if to the Borrower or the Administrative Agent, to it at
the address (or facsimile number) specified for such Person on Schedule 9.04 and
(b) if to any Bank, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire. Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by facsimile, when provided in legible form, shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Section 2 or 3 if such Bank has notified the Administrative
Agent that is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

9.05Consent to Jurisdiction; Waiver of Jury Trial. EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT, TO THE EXTENT
PERMITTED BY LAW, OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY OR, IF SUCH FEDERAL COURT

60

--------------------------------------------------------------------------------

 

IS NOT AVAILABLE DUE TO LACK OF JURISDICTION, ANY NEW YORK STATE COURT SITTING
IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY
THEREOF, AS THE INITIATING PARTY MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO SUCH SUIT,
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY OF SUCH COURTS. EACH
PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND EACH PARTY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY AUTHORIZES THE
SERVICE OF PROCESS UPON THE BORROWER BY OVERNIGHT COURIER, SIGNATURE REQUIRED
SENT TO ITS ADDRESS SPECIFIED IN SCHEDULE 9.04. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.06Governing Law. This Agreement and the other Transaction Documents shall be
governed by and construed in accordance with the substantive laws of the State
of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations of Law, but excluding all other choice of law and conflicts of law
rules).

9.07Amendments and Waivers.

(a)Any provision of this Agreement or any of the other Transaction Documents to
which the Borrower is a party may be amended, modified, discharged, terminated
or waived if, but only if, such amendment, modification, waiver, discharge or
termination is in writing and is signed by the Borrower and the Required Banks
(or by the Administrative Agent at the direction or with the consent of the
Required Banks); provided, however, that no such amendment, modification,
waiver, discharge or termination shall (i) unless signed by each Bank directly
affected thereby (A) increase the Commitment of a Bank (it being understood that
a waiver of any condition precedent set forth in Section 4.01 or of any Default
or Event of Default, if agreed to by the Required Banks or all Banks (as may be
required hereunder with respect to such waiver), shall not constitute such an
increase), (B) reduce the principal amount of or rate of interest on any Loan or

61

--------------------------------------------------------------------------------

 

any fees hereunder (provided that only the consent of the Required Banks shall
be required to waive the applicability of any post-default increase in interest
rates), (C) decrease the Commitment of any Bank, or (D) waive, extend or
postpone the date fixed for any payment of principal of or interest on any Loan
or any fees hereunder (other than fees payable to the Administrative Agent or
the Arranger for its own account), (ii) unless signed by each Bank, (A) change
any provision of this Section or reduce the percentages specified in the
definitions of “Required Banks” or change the definition of “Pro Rata Share” or
change any other provision hereof specifying the number or percentage of Banks
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, or (B) amend Section 2.18 in a
manner that would alter the pro rata sharing of payments required thereby, and
(iii) unless signed by the Administrative Agent in addition to the Banks as
provided hereinabove to take such action, affect the rights or obligations of
the Administrative Agent hereunder or under any of the other Transaction
Documents.

(b)Notwithstanding anything to the contrary herein, (i) no Defaulting Bank shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (A) the
Commitment of any Defaulting Bank may not be increased or extended without the
consent of such Bank and (B) any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank that by its terms affects any
Defaulting Bank more adversely than other affected Banks shall require the
consent of such Defaulting Bank and (ii) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Transaction Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Transaction Document if the same is not objected to in writing by the Required
Banks within five (5) Business Days following the posting of such amendment to
the Banks.

(c)Notwithstanding the fact that the consent of all Banks is required in certain
circumstances as set forth above, each Bank is entitled to vote as such Bank
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Bank acknowledges that the provisions of Section 1126(c) of title 11 of the
U.S. Code supersedes the unanimous consent provisions set forth herein.

9.08References; Headings for Convenience. Unless otherwise specified herein, all
references herein to Section numbers refer to Section numbers of this Agreement,
all references herein to Exhibits refer to annexed Exhibits, which are hereby
incorporated herein by reference and all references herein to Schedules refer to
annexed Schedules, which are hereby incorporated herein by reference. The
Section headings are furnished for the convenience of the parties and are not to
be considered in the construction or interpretation of this Agreement.

9.09Successors and Assigns.

(a)Subject to paragraphs (b), (c) and (d) of this Section 9.09, the provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective

62

--------------------------------------------------------------------------------

 

successors and assigns. Notwithstanding the foregoing, the Borrower may not
assign or otherwise transfer any of its rights or delegate any of its
obligations or duties under this Agreement without the prior written consent of
the Administrative Agent and each Bank.

(b)Any Bank may at any time, without the consent of, or notice to (except as
provided below), the Borrower or the Administrative Agent, sell participations
to any Person (other than an Ineligible Institution) (each, a “Participant”) in
its Commitment, any or all of its Loans and/or any or all of its other rights
and/or obligations under this Agreement. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations under this Agreement, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that the applicable Bank will not agree to any amendment,
modification or waiver of this Agreement described in clauses (a)(i)(A),
(a)(i)(B) or (a)(i)(D) of Section 9.07 without the consent of the Participant.
The Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Sections 2.10, 2.11,
2.12, 2.13, 2.14, 2.15, 2.16 and 2.17 of this Agreement with respect to its
participating interest, but the Borrower’s liability in respect thereof shall
not be greater than its liability thereunder to the Bank granting the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.02 as though it were a Bank; provided such
Participant agrees to be subject to Section 2.18 as though it were a Bank. Each
Bank that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Bank shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, or other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Bank shall treat each person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Notwithstanding the foregoing, so
long as no Event of Default under this Agreement has occurred and is continuing,
any Bank that desires to sell a participation to a Person that is not an
Affiliate of such Bank shall first provide to the Borrower written notice of
such participation, including the amount of the participation and the identity
of the Participant.

(c)Any Bank may at any time assign to one or more assignees, other than an
Ineligible Institution (each, an “Assignee”), all, or a proportionate part of
all, of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it), and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit D attached hereto

63

--------------------------------------------------------------------------------

 

executed by such Assignee and such transferor Bank, with (and subject to) the
subscribed consent of the Borrower (provided that the Borrower shall be deemed
to have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Bank (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day) and the Administrative Agent, which shall not be
unreasonably withheld or delayed; provided, however, that (i) the minimum amount
of any such assignment shall be $5,000,000 (except in the case of an assignment
of the entire remaining amount of the assigning Bank’s Commitment, in which case
no minimum amount need be assigned), (ii) if any Assignee is an Affiliate of a
Bank, an Approved Fund or, immediately prior to such assignment, already a Bank,
no consent shall be required and (iii) if any Event of Default under this
Agreement has occurred and is continuing no consent of the Borrower to such
assignment shall be required. Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee, such
Assignee shall be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank with a Commitment as set forth in such instrument of
assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required but transferor Bank shall continue to be entitled to the
benefits of Sections 2.10, 2.13, 2.15, 2.17, 2.20 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Bank, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if requested, new Notes are issued to the
assignor and/or the Assignee, as applicable. In connection with any such
assignment, the transferor Bank shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500 and if
it is not a Bank, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided that in the case of an assignment to a Bank, Approved
Fund or Affiliate of a Bank or an Approved Fund, no such fee shall be required.

(d)Any Bank may at any time pledge or assign all or any portion of its rights
under this Agreement and its Loans to secure its obligations, including to a
Federal Reserve Bank or other central bank having jurisdiction over such Bank in
accordance with applicable law. No such pledge or assignment shall release the
transferor Bank from any of its obligations hereunder.

(e)No such assignment shall be made to (A) an Ineligible Institution or (B) to
any Defaulting Bank or any of its Subsidiaries, or any Person who, upon becoming
a Bank hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(f)No such assignment shall be made to a natural person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

(g)In connection with any assignment of rights and obligations of any Defaulting
Bank hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby

64

--------------------------------------------------------------------------------

 

irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent or any Bank
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Bank for all purposes of this
Agreement until such compliance occurs.

(h)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at its address for notices specified in
Schedule 9.04, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Bank pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation, revocation of designation, of any Bank as a Defaulting Bank.
The Register shall be available for inspection by the Borrower, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Transaction Documents is pending, any Bank wishing to consult with other
Banks in connection therewith may request and receive from the Administrative
Agent a copy of the Register.

9.10Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings (oral or written) relating to the subject matter hereof.

9.11Severability. In the event any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

9.12Counterparts. This Agreement may be executed in any number of counterparts
(including facsimile counterparts), each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

9.13Confidentiality. Any Information received by any Bank or the Arranger from
the Borrower or any of its Subsidiaries (or from the Administrative Agent on the
Borrower’s or any of its Subsidiaries’ behalf) shall be treated as confidential
by such Bank or Arranger in accordance with its customary practices and
procedures. Notwithstanding such agreement, nothing herein contained shall limit
or impair the right or obligation of any Bank or Arranger to disclose such
information: (a) to its auditors, attorneys, trustees, employees, directors,
officers, advisors, Affiliates or agents (collectively, the “Representatives”)
who are informed of the confidential nature of such information and are or have
been advised of their obligation to keep information of

65

--------------------------------------------------------------------------------

 

this type confidential; provided that such Bank or Arranger shall remain liable
for any breach by its Representatives of such confidentiality provisions,
(b) when and as required by any law, ordinance, subpoena or governmental order,
rule or regulation (in which case, such Bank or Arranger shall promptly notify
the Borrower, in advance to the extent permitted by law, and will only disclose
that portion of the nonpublic information received by it that such Bank or
Arranger is so required to disclose), (c) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority), (d) which is publicly available or readily
ascertainable from public sources to the extent any such information becomes
publicly available other than by reason of disclosure by such Bank or Arranger,
its affiliates or its Representatives in breach of this Section, or which is
received by any Bank or Arranger from a third Person which or which is not known
by such Bank or Arranger to be bound to keep the same confidential, (e) in
connection with any proceeding, case or matter pending (or on its face purported
to be pending) before any court, tribunal or any governmental agency,
commission, authority, board or similar entity (in which case, such Bank or
Arranger shall promptly notify the Borrower, in advance to the extent permitted
by law, and will only disclose that portion of the nonpublic information
received by it that such Bank or Arranger is so required to disclose), (f) in
connection with protection of its interests under this Agreement, the Notes or
any of the other Transaction Documents, including, without limitation, the
enforcement of the terms and conditions of this Agreement, the Notes and the
other Transaction Documents, (g) to any actual or prospective Participant or
Assignee (it being understood and agreed that prior to disclosure of any
confidential information to any actual or prospective Participant or Assignee,
such actual or prospective Participant or Assignee shall have agreed in writing
to be bound by the terms and provisions of this Section 9.13) or (h) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder. For purposes of this
Section, “Information” means all information received from the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses (other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry), provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.

9.14USA Patriot Act Notice. Each Bank that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Bank) hereby notifies
the Borrower that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies the Borrower
or any of its Subsidiaries, which information includes the name and address of
the Borrower and its Subsidiaries and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify the Borrower and
its Subsidiaries in accordance with the PATRIOT Act.

9.15Subsidiary Reference. As of the date of this Agreement, the Borrower does
not have any Subsidiaries. Any reference in this Agreement to a Subsidiary of
the Borrower, and any financial definition, ratio, restriction or other
provision of this Agreement which is stated to be applicable to the Borrower and
its Subsidiaries or which is to be determined on a “consolidated” or
“consolidating” basis, shall apply only to the extent the Borrower has any
Subsidiaries and, where applicable, to the extent any such Subsidiaries are
consolidated with the Borrower for financial reporting purposes in accordance
with GAAP.

66

--------------------------------------------------------------------------------

 

9.16No Fiduciary Duty. The Borrower agrees that in connection with all aspects
of the transactions contemplated hereby and any communications in connection
therewith, the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arranger, the Banks, and their respective Affiliates,
on the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Arranger, the Banks, or their respective Affiliates and no such duty
will be deemed to have arisen in connection with any such transactions or
communications.

9.17Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Transaction Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

9.18Certain ERISA Matters.  

(a)Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent, the Arranger, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

(i)such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain

67

--------------------------------------------------------------------------------

 

transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Bank’s entrance
into, participation in, administration of and performance of the Loans;

(iii)(A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Bank, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Bank.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent,
the Arranger, and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower that:

(i)none of the Administrative Agent, the Arranger nor any of their respective
Affiliates is a fiduciary with respect to the assets of such Bank (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Transaction Document or any documents related to
hereto or thereto);

(ii)the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies;

(iv)the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to

68

--------------------------------------------------------------------------------

 

the Loans and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Arranger or its Affiliates for investment advice (as opposed to other
services) in connection with the Loans.

The Administrative Agent and the Arranger hereby informs the Banks that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans and this
Agreement, (ii) may recognize a gain if it extended the Loans for an amount less
than the amount being paid for an interest in the Loans by such Bank or (iii)
may receive fees or other payments in connection with the transactions
contemplated hereby, the Transaction Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

*******

 

 

69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Administrative Agent, and the Banks have
executed this Agreement as of the date first above written.

 

 

Spire Inc.,

as the Borrower

 

 

/s/ Adam Woodard

Name: Adam Woodard

Title:   Treasurer




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

as the Administrative Agent and a Bank

 

 

/s/ Ryan Hutchins

Name: Ryan Hutchins

Title:   Senior Vice President

 

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

TD Bank, N.A.,

as a Bank

 

 

/s/ Vijay Prasad

Name: Vijay Prasad

Title:   Senior Vice President

 

Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

Commitments and Pro Rata Shares

Bank

Commitment

Pro Rata Share

U.S. Bank National Association

$75,000,000

50%

TD Bank, N.A.

$75,000,000

50%

 

Total

$150,000,000

100%

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 2.02

Authorized Individuals

Name

Title

Steven P. Rasche

Chief Financial Officer

Adam Woodard

Vice President, Treasurer

Boyan Lalov

Authorized Individual

Delfina Myers

Authorized Individual

Kevin Kellar

Authorized Individual




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.04

Authorizations

None.




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.07

Subsidiaries

Spire Inc.

 

Shares of Common Stock Outstanding:  51,068,070  (as of 1/31/2020)

Common Stock warrants, rights or options:  366,747 (as of 1/31/2020)

 

Material Subsidiaries:

 

Spire Missouri Inc. (see below for equity interests)

Spire Alabama Inc. (see below for equity interests)

 

Spire Missouri Inc.

 

Shares of Common Stock Outstanding:  24,577

Common Stock warrants, rights or options:  None

 

Spire Alabama Inc.

 

Shares of Common Stock Outstanding: 1,972,052

Common Stock warrants, rights or options:  None

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.11

ERISA

None.

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.04

Notice Addresses

All notices to the Borrower to be provided to:

Spire Inc.
Attention: Treasurer
700 Market Street, 4th Floor
Saint Louis, Missouri 63101
Telecopier: 314-349-2489
E-mail:  treasury@spireenergy.com

Copies of legal notices to be provided to:
Spire Inc.
Attention: General Counsel
700 Market Street, 6th Floor
Saint Louis, Missouri 63101
Telecopier: 314-421-1979

E-mail:  legalnotices@spireenergy.com

All notices to U.S. Bank National Association, as the Administrative Agent to be
provided to:

U.S. Bank National Association

214 N. Tryon St., 35th Floor

Charlotte, NC 28202

Attn: Michael Temnick

Title: Vice President

704-335-2807

michael.temnick@usbank.com

 

With a Copy To:

Agency Services- Operations

AnnMarie Rogers

400 City Center

Oshkosh, WI 54901

annmarie.rogers@usbank.com

920-237-7756

 

With a Copy To:

 

Email:  agencyserviceslcmshared@usbank.com

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Borrower’s Taxpayer Identification No. [_______________]

NOTE

Principal: $[__________]

Bank: [_______________]

[_______________, 20__]
New York, NY

FOR VALUE RECEIVED, SPIRE INC., a Missouri corporation (the “Borrower”), hereby
promises to pay to the order of the Bank listed above, at the offices of U.S.
Bank National Association (the “Administrative Agent”) located at [          ]
(or at such other place or places as the Administrative Agent may designate), at
the times and in the manner provided in the Loan Agreement, dated as of March
26, 2020 (as amended, modified, restated or supplemented from time to time, the
“Loan Agreement”), among the Borrower, the Banks from time to time parties
thereto, and U.S. Bank National Association, as the Administrative Agent, the
principal sum stated above, or such lesser amount as may constitute the unpaid
principal amount of the Loans made by the Bank, under the terms and conditions
of this promissory note (this “Note”) and the Loan Agreement. The defined terms
in the Loan Agreement are used herein with the same meaning. The Borrower also
promises to pay interest on the aggregate unpaid principal amount of this Note
at the rates applicable thereto from time to time as provided in the Loan
Agreement.

This Note is one of a series of Notes referred to in the Loan Agreement and is
issued to evidence the Loans made by the Bank pursuant to the Loan Agreement.
All of the terms, conditions and covenants of the Loan Agreement are expressly
made a part of this Note by reference in the same manner and with the same
effect as if set forth herein at length, and any holder of this Note is entitled
to the benefits of and remedies provided in the Loan Agreement and the other
Transaction Documents. Reference is made to the Loan Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Note.

In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all reasonable and documented costs of collection, including reasonable
attorneys’ fees.

This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5‑1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules). The Borrower hereby submits to the
exclusive jurisdiction and venue of the federal and state courts sitting in the
borough of Manhattan in New York City.

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.

 

--------------------------------------------------------------------------------

 

*******




A-2

--------------------------------------------------------------------------------

 

Spire Inc.

 

 

___________________________________

Name:

Title:

 

 

A-3

--------------------------------------------------------------------------------

 

EXHIBIT B-1

Notice of Borrowing

[Date]

U.S. Bank National Association,
[            ]

 

Ladies and Gentlemen:

 

The undersigned, Spire Inc. (the “Borrower”), refers to the Loan Agreement,
dated as of March 26, 2020, among the Borrower, certain Banks from time to time
parties thereto, and you, as the Administrative Agent for the Banks (as amended,
modified, restated or supplemented from time to time, the “Loan Agreement,” the
terms defined therein being used herein as therein defined), and, pursuant to
Section 2.02(a) of the Loan Agreement, hereby gives you, as the Administrative
Agent, irrevocable notice that the Borrower requests a borrowing of Loans under
the Loan Agreement, and to that end sets forth below the information relating to
such borrowing (the “Proposed Borrowing”) as required by Section 2.02(a) of the
Loan Agreement:

(vi)The aggregate principal amount of the Proposed Borrowing is $__________.1

(vii)The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].2

(viii)[The initial Interest Period for the LIBOR Loans comprising the Proposed
Borrowing shall be [one/two/three/six months/7 days3].]4

(ix)The Proposed Borrowing is requested to be made on _________________.5

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the borrowing date:

A.

Except the representations set forth in Section 5.05 of the Loan Agreement
(other than clause (ii) thereof) and Section 5.08 of the Loan Agreement, each of
which shall only be made on the Closing Date, all of the representations and
warranties of the Borrower in the Loan Agreement and/or in any other Transaction
Document (i) that are qualified by materiality or Material Adverse Effect shall
be true and correct as so qualified and (ii) that

 

1 

Amount of Proposed Borrowing must comply with Section 2.01(a) of the Loan
Agreement.

2 

Select the applicable Type of Loans.

3 

7 day Interest Periods must be agreed upon by Borrower and each Bank.

4 

Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.

5 

May be the current Business Day in the case of Base Rate Loans or must be at
least three (3) Business Days after the date hereof in the case of LIBOR Loans.

 

--------------------------------------------------------------------------------

 

are not qualified by materiality or Material Adverse Effect shall be true and
correct in all material respects; in each case on and as of the date above as if
made on and as of the date above (except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct as of such
date);

B.

No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing or from the application of the proceeds therefrom;
and

C.

After giving effect to the Proposed Borrowing, the sum of the aggregate
principal amount of Loans outstanding will not exceed the aggregate Commitments.

Very truly yours,

Spire Inc.

 

 

___________________________________

Name:

Title:

 

 

 

B-1-2

--------------------------------------------------------------------------------

 

EXHIBIT B-2

Notice of ELECTION

[Date]

U.S. Bank National Association,
[            ]

 

Ladies and Gentlemen:

The undersigned, Spire Inc. (the “Borrower”), refers to the Loan Agreement,
dated as of March 26, 2020, among the Borrower, certain Banks from time to time
parties thereto, and you, as the Administrative Agent for the Banks (as amended,
modified, restated or supplemented from time to time, the “Loan Agreement,” the
terms defined therein being used herein as therein defined), and, pursuant to
Section 2.04 of the Loan Agreement, hereby gives you, as the Administrative
Agent, irrevocable notice that the Borrower has elected to [convert] [continue]1
Loans under the Loan Agreement, and to that end sets forth below the information
relating to such election (the “Proposed Election”) as required by Section 2.04
of the Loan Agreement:

(x)The Proposed Election is requested to be made on ________________.2

(xi)The Proposed Election involves $________________3 in aggregate principal
amount of Loans made pursuant to a borrowing on ______________,4 which Loans are
presently maintained as [Base Rate] [LIBOR] Loans and are proposed hereby to be
[converted into Base Rate Loans] [converted into LIBOR Loans] [continued as
LIBOR Loans].5

(xii)[The initial Interest Period for the Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed Election shall be
[one/two/three/six months/7 days6].]7

 

 

1 Insert “convert” or “continue” throughout the notice, as applicable.

2 May be the current Business Day in the case of any election to convert LIBOR
Loans into Base Rate Loans or must be at least three (3) Business Days after the
date hereof in the case of any election to convert Base Rate Loans into, or
continue, LIBOR Loans, and additionally, in the case of any election to convert
LIBOR Loans into Base Rate Loans, or to continue LIBOR Loans, shall be the last
day of the Interest Period applicable to such LIBOR Loans.

3 Amount of the Proposed Election must comply with Section 2.04(a) of the Loan
Agreement.

4 Insert the applicable initial borrowing date for the Loans being converted or
continued.

5 Complete with the applicable bracketed language.

6 7 day Interest Periods must be agreed upon by Borrower and each Bank.

7 Include this clause in the case of a Proposed Election involving a conversion
of Base Rate Loans into, or continuation of, LIBOR Loans, and select the
applicable Interest Period.

 

--------------------------------------------------------------------------------

 

The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
Election: no Default or Event of Default has or will have occurred and is
continuing or would result from the Proposed Election.

Very truly yours,

Spire Inc.

 

 

___________________________________

Name:

Title:

 

 

 

B-2-2

--------------------------------------------------------------------------------

 

EXHIBIT C

COMPLIANCE CERTIFICATE

THIS CERTIFICATE is delivered pursuant to the Loan Agreement, dated as of March
26, 2020 (the “Loan Agreement”), among Spire Inc., a Missouri corporation (the
“Borrower”), the Banks from time to time parties thereto, and U.S. Bank National
Association, as the Administrative Agent. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Loan Agreement.

The undersigned hereby certifies that:

1.

The undersigned is a duly elected Financial Officer of the Borrower.

2.

Consolidated financial statements of the Borrower as of _______________, and for
the fiscal [quarter]/[year] then ended, have been made available electronically
to the Administrative Agent, as described under Section 6.01(a) of the Loan
Agreement. Such financial statements have been prepared in accordance with GAAP
[(subject to the absence of notes required by GAAP and subject to normal
year-end adjustments)]1 and fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
for such period.

3.

Based upon a review of activities of the Borrower and its Subsidiaries and the
financial statements during the period covered by such financial statements, as
of the date of this Certificate there exists no Default or Event of Default.
[,except as set forth below.

Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]

4.

Attached to this Certificate as Attachment A is a covenant compliance worksheet
reflecting the computation of the financial covenants set forth in Section 6.02
of the Loan Agreement as of the last day of and for the period covered by the
financial statements enclosed herewith.

 

 

 

 

 

1 Insert in the case of quarterly financial statements.


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _________ day of __________________, _____.

Very truly yours,

Spire Inc.

 

 

___________________________________

Name:

Title:

 

 

 

C-2

--------------------------------------------------------------------------------

 

ATTACHMENT A

COVENANT COMPLIANCE WORKSHEET

Consolidated Capitalization Ratio (Section 6.02 of the Loan Agreement)

(1)

Consolidated Debt as of the date of determination Add Lines 1(a) through 1(h)

 

$__________

 

(a)all indebtedness of the Borrower and its Subsidiaries for borrowed money or
incurred in connection with the purchase or other acquisition of property (other
than trade accounts payable incurred in the ordinary course of business not more
than ninety (90) days past due) including, but not limited to, obligations of
the Borrower and its Subsidiaries evidenced by notes, bonds, debentures or
similar instruments, or upon which interest payments are customarily made

$___________

 

 

(b)all Capitalized Lease Obligations of the Borrower and its Subsidiaries

$___________

 

 

(c)aggregate undrawn face amount of all letters of credit and/or surety bonds
issued for the account and/or upon application of the Borrower and its
Subsidiaries together with all unreimbursed drawings with respect thereto

$___________

 

 

(d)indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired

$___________

 

 

(e)Disqualified Capital Stock issued by the Borrower and its Subsidiaries, with
the amount of indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price

$___________

 

 

(f)principal balance outstanding and owing by the Borrower and its Subsidiaries
under any synthetic lease, tax retention operating lease or similar off-balance
sheet financing product

$___________

 

 

(g)Guarantees by the Borrower and its Subsidiaries of Debt of others

$___________

 

 

--------------------------------------------------------------------------------

 

 

(h)all indebtedness of the types referred to in 1(a) through 1(g) above (i) of
any partnership or unincorporated joint venture in which the Borrower or any of
its Subsidiaries is a general partner or joint venturer to the extent the
Borrower or such Subsidiary is liable therefor or (ii) secured by any Lien
(other than leases qualified as operating leases under GAAP) on any property or
asset owned or held by the Borrower or such Subsidiary regardless of whether or
not the indebtedness secured thereby shall have been incurred or assumed by the
Borrower or is nonrecourse to the credit of the Borrower or such Subsidiary, the
amount thereof being equal to the value of the property or assets subject to
such Lien

$___________

 

(2)

Consolidated Capitalization Add Lines 2(a) and 2(b)

 

$__________

 

(a)Consolidated Debt (from Line 1 above)

$___________

 

 

(b)Consolidated Net Worth (from Line 3 below)

$___________

 

(3)

Consolidated Net Worth Add lines 3(a) and 3(b)

 

$__________

 

(a)Amount of Capital Stock accounts (net of treasury stock, at cost) of the
Borrower and its Subsidiaries as of the date of determination

$___________

 

 

(b)Surplus (or deficit) and retained earnings of the Borrower and its
Subsidiaries as of the date of determination

$___________

 

(4)

Consolidated Capitalization Ratio Divide Line 1 by Line 2

 

__________

(5)

Maximum Consolidated Capitalization Ratio as of the date of determination

70%

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Name of
Assignor] (the “Assignor”) and [Name of Assignee] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Loan Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.Assignor:______________________________

2.Assignee:______________________________

[and is an Affiliate/Approved Fund of [identify Bank]1]

3.Borrower:Spire Inc.

4.Administrative Agent: U.S. Bank National Association, as the Administrative
Agent under the Loan Agreement.

5.Loan Agreement: Loan Agreement, dated as of March 26, 2020 (as amended,
modified, restated or supplemented from time to time, the “Loan Agreement”),
among the

 

1 Select as applicable.

 

--------------------------------------------------------------------------------

 

 

Borrower, certain Banks from time to time parties thereto (the “Banks”), and
U.S. Bank National Association, as the Administrative Agent.

6.Assigned Interest:

Aggregate Amount of
Commitment/ Loans for
all Banks

Amount of Commitment/
Loans Assigned2

Percentage
Assigned of
Commitment/
Loans3

CUSIP Number4

$

$

%

 

 

7.Trade Date:_________________]5

8.Effective Date:_________________ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

 

 

2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

4 Insert if applicable.

5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


D-2

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR:

[NAME OF ASSIGNOR]

By:    ___________________________________

Title: ___________________________________

ASSIGNEE:

[NAME OF ASSIGNEE]

By:    ___________________________________

Title: ___________________________________

Consented to and Accepted:

U.S. Bank National Association,
as the Administrative Agent

By:      ______________________________

Title:   ______________________________

 

[Consented to:]6

[NAME OF RELEVANT PARTY]

By:      ______________________________

Title:   ______________________________

 

 

 

6 To be added only if the consent of Borrower and/or other parties is required
by the terms of the Loan Agreement.

 

D-3

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption

Loan Agreement, dated as of March 26, 2020 among Spire Inc.,
as the Borrower, certain Banks from time to time parties thereto, and
U.S. Bank National Association, as the Administrative Agent

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.

Representations and Warranties.

1.1

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Loan Agreement
or any other Transaction Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Transaction Documents
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Transaction Document or (iv) the performance or observance by the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Transaction Document.

1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Bank under the Loan Agreement, (ii) it meets all requirements of
an eligible Assignee under Section 9.09 of the Loan Agreement (subject to
receipt of such consents as may be required under the Loan Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01(a) thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Bank, and (v) if it is a Foreign Bank, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Loan Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Transaction Documents, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Transaction Documents are
required to be performed by it as a Bank.

D-4

--------------------------------------------------------------------------------

 

2.

Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

 

 

 

 

D-5